             Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 1 of 71



                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    WESTMORELAND COAL COMPANY, et al., 1                             ) Case No. 18-35672 (DRJ)
                                                                     )
                                        Debtors.                     ) (Jointly Administered)
                                                                     )

          GLOBAL NOTES AND STATEMENT OF LIMITATIONS,
METHODOLOGY, AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES
  OF ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

       Westmoreland Coal Company and the other above-captioned debtors and
debtors-in-possession (collectively, the “Debtors”) have filed their respective Schedules of Assets
and Liabilities (the “Schedules”) and Statements of Financial Affairs (the “Statements”) in the
United States Bankruptcy Court for the Southern District of Texas (the “Court”). The Debtors,
with the assistance of their legal and financial advisors, prepared the Schedules and Statements in
accordance with section 521 of chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”) and rule 1007 of the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”).

       These Global Notes and Statement of Limitations, Methodology, and Disclaimers
Regarding the Debtors’ Schedules and Statements of Financial Affairs (the “Global Notes”) are
incorporated by reference in, and comprise an integral part of, each Debtor’s respective Schedules
and Statements, and should be referred to and considered in connection with any review of the
Schedules and Statements.

       Gary Kohn has signed each set of the Schedules and Statements. Mr. Kohn serves as the
Chief Financial Officer for Westmoreland Coal Company and he is an authorized signatory for
each of the Debtors in these chapter 11 cases. In reviewing and signing the Schedules and
Statements, Mr. Kohn has necessarily relied upon the efforts, statements, advice, and
representations of personnel of the Debtors and their legal and financial advisors. Mr. Kohn has
not (and could not have) personally verified the accuracy of each such statement and
representation, including statements and representations concerning amounts owed to creditors.



1    Due to the large number of debtors in these chapter 11 cases, for which joint administration has been granted, a
     complete list of the debtors and the last four digits of their tax identification, registration, or like numbers is not
     provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
     noticing agent in these chapter 11 cases at www.donlinrecano.com/westmoreland. Westmoreland Coal Company’s
     service address for the purposes of these chapter 11 cases is 9540 South Maroon Circle, Suite 300, Englewood,
     Colorado 80112.
       Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 2 of 71



       In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made every reasonable effort to ensure the accuracy and completeness of the
Schedules and Statements, subsequent information or discovery may result in material changes to
the Schedules and Statements. As a result, inadvertent errors or omissions may exist. For the
avoidance of doubt, the Debtors reserve their rights to amend and supplement the Schedules and
Statements as may be necessary or appropriate.

        The Debtors, and their agents, attorneys, and financial advisors do not guarantee or warrant
the accuracy or completeness of the data that is provided herein, and shall not be liable for any loss
or injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
communicating, or delivering the information contained herein. While commercially reasonable
efforts have been made to provide accurate and complete information herein, inadvertent errors or
omissions may exist. The Debtors and their agents, attorneys, and financial advisors expressly do
not undertake any obligation to update, modify, revise, or re-categorize the information provided
herein, or to notify any third party should the information be updated, modified, revised, or
re-categorized, except as required by applicable law. In no event shall the Debtors, or their agents,
attorneys, and financial advisors, be liable to any third party for any direct, indirect, incidental,
consequential, or special damages (including, but not limited to, damages arising from the
disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused, even if the Debtors or
their agents, attorneys, or financial advisors are advised of the possibility of such damages.

                          Global Notes and Overview of Methodology

1.     Description of Cases. On October 9, 2018, (the “Petition Date”), each of the Debtors filed
       voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors are
       operating their business and managing their property as debtors-in-possession pursuant to
       sections 1107(a) and 1108 of the Bankruptcy Code. On the Petition Date, an Order
       Directing Joint Administration of Chapter 11 Cases [Docket No. 71] was entered directing
       joint administration of these chapter 11 cases. Notwithstanding the joint administration of
       the Debtors’ cases for procedural purposes, each Debtor has filed its own Schedules and
       Statements. On October 18, 2018, the United States Trustee appointed an official
       committee of unsecured creditors in the Debtors’ bankruptcy cases [Docket No. 206]. No
       request for the appointment of a trustee or examiner has been made in these chapter 11
       cases. The information provided herein, except as otherwise noted, is reported as of the
       the Petition Date of each respective Debtor, as appropriate.

2.     Global Notes Control. These Global Notes pertain to and comprise an integral part of
       each of the Schedules and Statements and should be referenced in connection with any
       review thereof. In the event that the Schedules and Statements conflict with these Global
       Notes, these Global Notes shall control.

3.     Reservations and Limitations. Reasonable efforts have been made to prepare and file
       complete and accurate Schedules and Statements; however, as noted above, inadvertent
       errors or omissions may exist. The Debtors reserve all rights to amend and supplement the


                                                  2
Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 3 of 71



Schedules and Statements as may be necessary or appropriate. Nothing contained in the
Schedules and Statements constitutes a waiver of any of the Debtors’ rights or an admission
of any kind with respect to these chapter 11 cases, including, but not limited to, any rights
or claims of the Debtors against any third party or issues involving substantive
consolidation, equitable subordination, or defenses or causes of action arising under the
provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable bankruptcy
or non-bankruptcy laws to recover assets or avoid transfers. Any specific reservation of
rights contained elsewhere in the Global Notes does not limit in any respect the general
reservation of rights contained in this paragraph.

(a)    No Admission. Nothing contained in the Schedules and Statements is intended or
       should be construed as an admission or stipulation of the validity of any claim
       against the Debtors, any assertion made therein or herein, or a waiver of the
       Debtors’ rights to dispute any claim or assert any cause of action or defense against
       any party.

(b)    Recharacterization. Notwithstanding that the Debtors have made reasonable
       efforts to correctly characterize, classify, categorize, or designate certain claims,
       assets, executory contracts, unexpired leases, and other items reported in the
       Schedules and Statements, the Debtors nonetheless may have improperly
       characterized, classified, categorized, or designated certain items. The Debtors
       reserve all rights to recharacterize, reclassify, recategorize, or redesignate items
       reported in the Schedules and Statements at a later time as is necessary and
       appropriate.

(c)    Classifications. Listing (i) a claim on Schedule D as “secured,” (ii) a claim on
       Schedule E/F as “priority” or “unsecured,” or (iii) a contract on Schedule G as
       “executory” or “unexpired” does not constitute an admission by the Debtors of the
       legal rights of the claimant or contract counterparty, or a waiver of the Debtors’
       rights to recharacterize or reclassify such claim or contract.

(d)    Claims Description. Any failure to designate a claim on the Debtors’ Schedules
       and Statements as “disputed,” “contingent,” or “unliquidated” does not constitute
       an admission by the Debtors that such amount is not “disputed,” “contingent,” or
       “unliquidated.” Each Debtor reserves all rights to dispute, or assert offsets or
       defenses to, any claim reflected on its respective Schedules and Statements on any
       grounds, including, without limitation, liability or classification, or to otherwise
       subsequently designate such claims as “disputed,” “contingent,” or “unliquidated”
       or object to the extent, validity, enforceability, priority, or avoidability of any claim.
       Moreover, listing a claim does not constitute an admission of liability by the
       Debtors against which the claim is listed or by any of the Debtors. The Debtors
       reserve all rights to amend their Schedules and Statements as necessary and
       appropriate, including, but not limited to, with respect to claim description and
       designation.

(e)    Estimates and Assumptions. The preparation of the Schedules and Statements
       required the Debtors to make reasonable estimates and assumptions with respect to


                                           3
     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 4 of 71



           the reported amounts of assets and liabilities, the amount of contingent assets and
           contingent liabilities on the date of the Schedules and Statements, and the reported
           amounts of revenues and expenses during the applicable reporting periods. Actual
           results could differ from such estimates.

     (f)   Causes of Action. Despite reasonable efforts, the Debtors may not have identified
           all current and potential causes of action the Debtors may have against third parties
           in their respective Schedules and Statements, including, without limitation,
           avoidance actions arising under chapter 5 of the Bankruptcy Code and actions under
           other relevant bankruptcy and non-bankruptcy laws to recover assets. The Debtors
           reserve all rights with respect to any causes of action, and nothing in these Global
           Notes or the Schedules and Statements should be construed as a waiver of any such
           causes of action.

     (g)   Intellectual Property Rights. Exclusion of certain intellectual property should not
           be construed as an admission that such intellectual property rights have been
           abandoned, have been terminated or otherwise expired by their terms, or have been
           assigned or otherwise transferred pursuant to a sale, acquisition, or other
           transaction. Conversely, inclusion of certain intellectual property rights should not
           be construed as an admission that such intellectual property rights have not been
           abandoned, have not been terminated or otherwise expired by their terms, or have
           not been assigned or otherwise transferred pursuant to a sale, acquisition, or other
           transaction.

     (h)   Insiders. In the circumstance where the Schedules and Statements require
           information regarding “insiders,” the Debtors have included information with
           respect to certain individuals who served as officers and directors, as the case may
           be, during the relevant time periods. Such individuals may no longer serve in such
           capacities. The listing of a party as an insider for purposes of the Schedules and
           Statements is not intended to be, nor should it be, construed an admission of any
           fact, right, claim, or defense, and all such rights, claims, and defenses are hereby
           expressly reserved. Information regarding the individuals listed as insiders in the
           Schedules and Statements has been included for informational purposes only and
           such information may not be used for the purposes of determining control of the
           Debtors, the extent to which any individual exercised management responsibilities
           or functions, corporate decision-making authority over the Debtors, or whether
           such individual could successfully argue that he or she is not an insider under
           applicable law, including the Bankruptcy Code and federal securities laws, or with
           respect to any theories of liability or any other purpose.

4.   Methodology.

     (a)   Confidential Information. There may be instances in the Schedules and
           Statements where the Debtors deemed it necessary and appropriate to redact from
           the public record information such as names, addresses, or amounts. Typically, the
           Debtors have used this approach because of a confidentiality agreement between




                                             4
Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 5 of 71



      the Debtors and a third party, for the protection of sensitive commercial
      information, or for the privacy of an individual.

(b)   Umbrella or Master Agreements. Contracts and leases listed in the Schedules
      and Statements may be umbrella or master agreements that cover relationships with
      some or all of the Debtors. Where relevant, such agreements have been listed in
      the Schedules and Statements only of the Debtor entity that signed the original
      umbrella or master agreement. Other Debtors, however, may be liable together
      with such Debtor on account of such agreements and the Debtors reserve all rights
      to amend the Schedules and Statements to reflect changes regarding the liability of
      the Debtors with respect to such agreements, if appropriate.

(c)   Executory Contracts. Although the Debtors have made diligent attempts to
      attribute an executory contract to its rightful Debtor, in certain instances, the
      Debtors may have inadvertently failed to do so due to the complexity and size of
      the Debtors’ businesses. Accordingly, the Debtors reserve all of its rights with
      respect to the named parties of any and all executory contracts, including the right
      to amend Schedule G.

(d)   Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments
      may properly be disclosed in multiple parts of the Statements and Schedules. To
      the extent these disclosures would be duplicative, the Debtors have determined to
      only list such assets, liabilities and prepetition payments once.

(e)   Net Book Value. In certain instances, current market valuations for individual
      items of property and other assets are neither maintained by, nor readily available
      to the Debtors. Accordingly, unless otherwise indicated, the Debtors’ Schedules
      and Statements reflect net book values. Market values may vary, at some times
      materially, from net book values. The Debtors believe that it would be an
      inefficient use of estate assets for the Debtors to obtain the current market values
      of their property. Accordingly, the Debtors have indicated in the Schedules and
      Statements that the market values of certain assets and liabilities are undetermined.
      Assets that have been fully depreciated or that were expensed for accounting
      purposes either do not appear in these Schedules and Statements, or are listed with
      a zero-dollar value, as such assets have no net book value. The omission of an asset
      from the Schedules and Statements does not constitute a representation regarding
      the ownership of such asset, and any such omission does not constitute a waiver of
      any rights of the Debtors with respect to such asset.

(f)   Undetermined Amounts. The description of an amount as “unknown,” “TBD,”
      or “undetermined” is not intended to reflect upon the materiality of such amount.

(g)   Unliquidated Amounts. Amounts that could not be fairly quantified by the
      Debtors are scheduled as “unliquidated.”




                                        5
Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 6 of 71



(h)   Totals. All totals that are included in the Schedules and Statements represent totals
      of all known amounts. To the extent there are unknown or undetermined amounts,
      the actual total may be different from the listed total.

(i)   Inventories; Property and Equipment. Inventories consist of materials and
      supplies and coal inventory. These inventories are valued at the lower of cost or
      market. Coal inventory costs include labor, supplies, equipment, operating
      overhead, and transportation costs incurred prior to the transfer of title to customers.
      Property, plant, equipment and mine development are recorded at cost or at fair
      value at the date of acquisition in the case of acquired businesses, and are presented
      net of accumulated depreciation and amortization. Property, plant, and equipment
      are aggregated in the Debtors’ books and records and cannot be segregated easily
      into the categories required by the Schedules and Statements. All inventories, as
      well as all property and equipment, are presented without consideration of any
      statutory or consensual liens.

(j)   Coal Reserves. As of December 31, 2017, the Debtors control an estimated 438
      million tons of proven and probable coal reserves located in Montana, North
      Dakota, Texas, Ohio, and New Mexico. The Debtors have not analyzed the current
      market value of their owned or leased coal reserves. Except where otherwise noted,
      the Debtors have reported the book value of all owned pieces of real property,
      including coal reserves, in Schedule A/B. Certain unexpired coal reserve leases of
      the Debtors as of the Petition Date that may constitute executory contracts or
      unexpired leases within the meaning of Bankruptcy Code section 365 are also
      included in Schedule G, and to the extent that there was an amount outstanding
      under a coal reserve lease, such as royalties payable, as of the Petition Date, the
      amount owed to the lessor of the coal reserves has been listed on Schedule E/F.

(k)   Allocation of Liabilities. The Debtors allocated liabilities between the prepetition
      and postpetition periods based on the information and research conducted in
      connection with the preparation of the Schedules and Statements. As additional
      information becomes available and further research is conducted, the allocation of
      liabilities between the prepetition and postpetition periods may change.

(l)   Paid Claims. The Debtors have authority to pay certain outstanding prepetition
      payables pursuant to Court order—as such, outstanding liabilities may have been
      reduced by any Court-approved postpetition payments made on prepetition
      payables. Where and to the extent these liabilities have been satisfied, they are not
      listed in the Schedules and Statements. To the extent the Debtors later pay any
      amount of the claims listed in the Schedules and Statements pursuant to any orders
      entered by the Court, the Debtors reserve all rights to amend or supplement the
      Schedules and Statements or to take other action, such as filing claims objections,
      as is necessary and appropriate to avoid overpayment or duplicate payments for
      liabilities. Nothing contained herein should be deemed to alter the rights of any
      party in interest to contest a payment made pursuant to an order of the Court where
      such order preserves the right to contest.



                                         6
Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 7 of 71



(m)   Intercompany Claims. As described in the Debtors’ Emergency Motion for Entry
      of Interim and Final Orders Authorizing the Debtors to (I) Continue to Operate
      Their Cash Management System, (II) Honor Certain Prepetition Obligations
      Related Thereto, (III) Maintain Existing Business Forms, and (IV) Continue to
      Perform Intercompany Transactions [Docket No. 16] (the “Cash Management
      Motion”), the Debtors maintain business relationships with each Debtor and
      non-Debtor entity, conducting transactions from time to time that result in
      intercompany receivables and payables and/or are on account of capital
      contributions, equity investments, or distributions on account of equity
      investments. Prepetition receivables and payables among the Debtors in these
      chapter 11 cases and their non-Debtor affiliates are reported on Schedule A/B and
      Schedule E/F, respectively, per the Debtors’ books and records. The listing of any
      amounts with respect to such receivables and payables is not, and should not be
      construed as, an admission of the characterization of such balances as debt, equity,
      or otherwise. For the avoidance of doubt, the Debtors reserve all rights, claims,
      and defenses in connection with any and all intercompany receivables and payables,
      including with respect to the characterization of intercompany claims, loans, and
      notes.

(n)   Guarantees and Other Secondary Liability Claims. The Debtors have exercised
      reasonable efforts to locate and identify guarantees of their executory contracts,
      unexpired leases, secured financings, and other such agreements. Where
      guarantees have been identified, they have been included in the relevant Schedules
      E/F, G and H for the affected Debtor. The Debtors may have inadvertently omitted
      guarantees embedded in their contractual agreements and may identify additional
      guarantees as they continue to review their books and records and contractual
      agreements. The Debtors reserve their rights, but is not required, to amend the
      Schedules and Statements if additional guarantees are identified.

(o)   Excluded Assets and Liabilities. The Debtors have potentially excluded the
      following categories of assets and liabilities from the Schedules and Statements,
      including, without limitation, certain employee benefit accruals, tax accruals,
      accrued accounts payable, goodwill and investments in the subsidiaries. Other
      immaterial assets and liabilities may also have been excluded.

(p)   Liens. The inventories, property and equipment listed in the Schedules and
      Statements are presented without consideration of any liens.

(q)   Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

(r)   Setoffs. The Debtors routinely incur setoffs and net payments in the ordinary
      course of business. Such setoffs and nettings may occur due to a variety of
      transactions or disputes including, but not limited to, intercompany transactions,
      counterparty settlements, pricing discrepancies, credits, rebates, returns, refunds,
      and negotiations and/or disputes between the Debtors and their customers and/or
      suppliers. These normal, ordinary course setoffs and nettings are common to the
      industry. Due to the voluminous nature of setoffs and nettings, it would be unduly


                                       7
       Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 8 of 71



                burdensome and costly for the Debtors to list each such transaction. Therefore,
                although such setoffs and other similar rights may have been accounted for when
                scheduling certain amounts, these ordinary course setoffs are not independently
                accounted for, and as such, are or may be excluded from the Debtors’ Schedules
                and Statements. In addition, some amounts listed in the Schedules and Statements
                may have been affected by setoffs or nettings by third parties of which the Debtors
                are not yet aware and/or of which the Debtors have approved to effectuate in the
                claims process of their chapter 11 cases. The Debtors reserve all rights to challenge
                any setoff and/or recoupment rights that may be asserted.

5.      Specific Schedules Disclosures.

Schedules Summary. Except as otherwise noted, the asset totals represent amounts as of
September 30, 2018 and liability information provided herein represents the Debtors’ liabilities as
of the Petition Date.

For financial reporting purposes, the Debtors and certain of their non-Debtor affiliates ordinarily
prepare consolidated financial statements. Unlike the consolidated financial statements, the
Schedules reflect the assets and liabilities of each Debtor on a nonconsolidated basis. Accordingly,
the totals listed in the Schedules will likely differ, at times materially, from the consolidated
financial reports prepared by the Debtors for financial reporting purposes or otherwise.

The Schedules do not purport to represent financial statements prepared in accordance with GAAP,
nor are they intended to be fully reconciled with the financial statements of each Debtor. Certain
write-downs, impairments, and other accounting adjustments may not be reflected in the
Schedules. Additionally, the Schedules contain unaudited information that is subject to further
review and potential adjustment, and reflect the Debtors’ reasonable best efforts to report the assets
and liabilities of each Debtor on an unconsolidated basis. Moreover, given, among other things,
the uncertainty surrounding the collection and ownership of certain assets and the valuation and
nature of certain liabilities, to the extent that a Debtor shows more assets than liabilities, this is not
an admission that the Debtor was solvent as of the Petition Date or at any time before the Petition
Date. Likewise, to the extent a Debtor shows more liabilities than assets, this is not an admission
that the Debtor was insolvent as of the Petition Date or at any time before the Petition Date.

        (a)     Schedule A/B, Parts 1 and 2 – Cash and Cash Equivalents; Deposits and
                Prepayments. Details with respect to the Debtors’ cash management system and
                bank accounts are provided in the Debtors’ Cash Management Motion and the
                interim order of the Court granting the Cash Management Motion [Docket No. 83].

                Additionally, the Court, pursuant to the Final Order (I) Approving the Debtors’
                Proposed Adequate Assurance of Payment for Future Utility Services,
                (II) Prohibiting Utility Companies from Altering, Refusing, or Discontinuing
                Services, and (III) Approving the Debtors’ Proposed Procedures for Resolving
                Additional Assurance Requests [Docket No. 176], has authorized the Debtors to
                provide adequate assurance deposit, in the aggregate amount of $729,000. Such
                deposits are not listed on Schedule A/B, Part 2, which has been prepared as of the




                                                    8
Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 9 of 71



      Petition Date. Bank account balances listed in Part 1 represent the balance as of
      October 8, 2018.

(b)   Schedule A/B, Part 4 – Investments; Non-Publicly Traded Stock and Interests
      in Incorporated and Unincorporated Businesses, including any Interest in an
      LLC, Partnership, or Joint Venture. Ownership interests in subsidiaries,
      partnerships, and joint ventures have been listed in Schedule A/B, Part 4, as
      undetermined amounts on account of the fact that the fair market value of such
      ownership is dependent on numerous variables and factors, and may differ
      significantly from their net book value.

(c)   Schedule A/B, Part 7 – Office Furniture, Fixtures, and Equipment; and
      Collectibles. Dollar amounts are presented net of accumulated depreciation and
      other adjustments. Due to the volume, the individual fixed asset schedules have
      not been included in Part 7. However, those fixed asset schedules are available
      upon request.

(d)   Schedule A/B, Part 8 – Machinery, equipment, & vehicles. Dollar amounts are
      presented net of accumulated depreciation and other adjustments. Due to the
      volume, the individual fixed asset schedules have not been included in Part 8.
      However, those fixed asset schedules are available upon request.

(e)   Schedule A/B, Part 9 – Real Property. For those Debtors that own real property,
      such owned real estate is reported at book value, net of accumulated depreciation.
      The Debtors may have listed certain assets as real property when such assets are in
      fact personal property, or the Debtors may have listed certain assets as personal
      property when such assets are in fact real property. Buildings and land
      improvements are listed on Schedule A/B, Part 9, independent of whether the real
      property to which the building or land improvement is connected is Debtor-owned
      property. The Debtors reserve all of their rights to re-categorize and/or re-
      characterize such asset holdings to the extent the Debtors determine that such
      holdings were improperly listed.

      Coal property indicates coal that is yet to be mined and exists unprocessed on or
      below the earth’s surface in its natural state. Due to the interwoven nature of yet to
      be mined coal and real property, the Debtors have included coal property on
      Schedule A/B, Part 9. The Debtors take no position as to whether coal property
      should be considered real property for the purposes of Schedule A/B, Part 9.
      Additionally, due to the continuous flux in value of mined versus unmined coal
      property and the numerous tracts of coal and real property owned by the Debtors,
      the Debtors do not, as a matter of course, assign a separate net book value to each
      piece of coal and real property. Therefore, the net book property values are listed
      in summary fashion on Schedule A/B, Part 9.

(f)   Schedule A/B, Part 11 – All Other Assets. Dollar amounts are presented net of
      impairments and other adjustments.




                                        9
Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 10 of 71



      Other Contingent and Unliquidated Claims or Causes of Action of Every Nature,
      including Counterclaims of the Debtors and Rights to Setoff Claims. In the
      ordinary course of their businesses, the Debtors may have accrued, or may
      subsequently accrue, certain rights to counter-claims, cross-claims, setoffs, credits,
      rebates, or refunds with their customers and suppliers, or potential warranty claims
      against their suppliers. Additionally, certain of the Debtors may be party to pending
      litigation in which such Debtor has asserted, or may assert, claims as a plaintiff or
      counter-claims and/or cross-claims as a defendant. Because such claims are
      unknown to the Debtors and not quantifiable as of the Petition Date, they are not
      listed on Schedule A/B, Part 11.

      Interests in Insurance Policies or Annuities. A list of Debtors’ insurance policies
      and related information is available in the Debtors’ Emergency Motion for Entry of
      Interim and Final Orders Authorizing the Debtors to (I) Continue Insurance
      Policies Entered into Prepetition and Satisfy Prepetition Obligations Related
      Thereto, (II) Renew, Amend, Supplement, Extend, or Purchase Insurance Policies,
      (III) Honor the Terms of the Premium Financing Agreement and Pay Premiums
      Thereunder, and (IV) Enter into New Premium Financing Agreements in the
      Ordinary Course of Business [Docket No. 7] (the “Insurance Motion”) and the
      interim order of the Court granting the Insurance Motion [Docket No. 74]. The
      Debtors believe that there is little or no cash value to the vast majority of such
      insurance policies. Such policies have all been included on Schedule A/B, Part 11,
      with values listed as “undetermined.”

      Intercompany receivables reflect the balance as of October 8, 2018.

(g)   Schedule D – Creditors Who Have Claims Secured by Property. Except as
      otherwise agreed pursuant to a stipulation or order entered by the Court, the Debtors
      reserve their rights to dispute or challenge the validity, perfection, or immunity
      from avoidance of any lien purported to be granted or perfected in any specific asset
      to a secured creditor listed on Schedule D. Moreover, although the Debtors have
      scheduled claims of various creditors as secured claims, the Debtors reserve all
      rights to dispute or challenge the secured nature of any such creditor’s claim or the
      characterization of the structure of any such transaction or any document or
      instrument related to such creditor’s claim.

      The descriptions provided in Schedule D are intended only to be a summary.
      Reference to the applicable agreements and other related relevant documents is
      necessary for a complete description of the collateral and the nature, extent, and
      priority of any liens. In certain instances, some of the Debtors may be a co-obligor,
      co-mortgagor, or guarantor with respect to scheduled claims of other Debtors, and
      no claim set forth on Schedule D of any Debtor is intended to acknowledge claims
      of creditors that are otherwise satisfied or discharged by other entities.

      The Debtors have not included on Schedule D parties that may believe such claims
      are secured through setoff rights or inchoate statutory lien rights. Although there




                                       10
Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 11 of 71



      are multiple parties that hold a portion of the debt included in the secured facilities,
      only the administrative agents have been listed for purposes of Schedule D.

      As of May 21, 2018, the Debtors Westmoreland Coal Company and Westmoreland
      San Juan Holdings, Inc., and non-Debtor Prairie Mines & Royalty ULC were
      borrowers under a bridge loan facility (the “Bridge Loan Facility”) secured by a
      first-lien security interest in substantially all of the Debtors’ U.S. and Canadian
      assets. As of the Petition Date, $90 million in principal amount was outstanding
      thereunder. 

      Westmoreland Coal Company and certain of its affiliates and subsidiaries
      (the “WLB Debtors”) have since entered into a senior secured debtor-in-possession
      term credit facility in the maximum amount of $110 million (the “DIP Facility”).
      The DIP Facility provides the WLB Debtors with $20 million in incremental
      liquidity and refinances the $90 million in obligations outstanding under the Bridge
      Loan Facility.

      Additionally, as of the Petition Date, Debtor Westmoreland Coal Company was the
      borrower under a secured term loan facility (the “WLB Term Loan Facility”), under
      which approximately $320 million in principal amount was outstanding.
      Furthermore, Debtor Westmoreland Coal Company issued $350 million aggregate
      principal amount of 8.75%                senior secured notes due 2022
      (the “WLB Senior Secured Notes”). As of the Petition Date, $350 million in
      principal amount of WLB Senior Secured Notes was outstanding.

      As of the Petition Date, Westmoreland Resource Partners, LP’s and certain of its
      affiliates’ (the “MLP Debtors”) funded debt was comprised of approximately
      $326.8 million in aggregate debt obligations.

      Pursuant to the MLP Loan Documents (as defined in MLP Debtors’ Cash Collateral
      Motion [Docket No. 18]), the MLP Debtors were initially obligors with respect to
      a $175.0 million term loan facility. On August 1, 2015, the MLP Debtors exercised
      their option to incur an additional $120.0 million in term loan indebtedness pursuant
      to the MLP Credit Agreement (as defined in MLP Debtors’ Cash Collateral Motion
      [Docket No. 18]). The MLP Credit Agreement matures on December 31, 2018.
      The obligations under the MLP Loan Documents, and the guarantees of those
      obligations, subject to permitted liens, are secured by a first-priority lien on
      substantially all of the assets of the MLP Guarantors. The MLP Guarantors are:
      Harrison Resources, LLC; Oxford Mining Company-Kentucky, LLC; Daron Coal
      Company, LLC; Oxford Conesville, LLC; and Westmoreland Kemmerer, LLC.

      Schedule E/F – Creditors Who Have Unsecured Claims.

      Part 1 - Creditors with Priority Unsecured Claims. Pursuant to the Interim Order
      Authorizing the Payment of Prepetition Taxes and Fees [Docket No. 75]
      (the “Interim Taxes Order”), the Debtors have been granted the authority to pay, in
      their discretion, certain tax liabilities that accrued prepetition. Accordingly, any



                                        11
Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 12 of 71



      unsecured priority claims based upon prepetition tax accruals that have been paid
      pursuant to the Interim Taxes Order are not listed in Schedule E.

      Furthermore, pursuant to the Interim Order Authorizing the Debtors to (I) Pay
      Prepetition Wages, Salaries, other Compensation, and Reimbursable Expenses and
      (II) Continue     Employee       Benefits     Programs      [Docket     No.     76]
      (the “Interim Wages Motion”), the Debtors have been granted authority to pay
      certain prepetition obligations, including to pay employee wages and other
      employee benefits, in the ordinary course of business. The Debtors believe that any
      non-insider employee claims for prepetition amounts related to ongoing payroll and
      benefits, whether allowable as a priority or nonpriority claim, have been or will be
      satisfied, and such satisfied amounts are not listed in Schedule E.

      The listing of a claim on Schedule E/F, Part 1, does not constitute an admission by
      the Debtors that such claim or any portion thereof is entitled to priority status.

      Part 2 - Creditors with Nonpriority Unsecured Claims. The liabilities identified
      in Schedule E/F, Part 2, are derived from the Debtors’ books and records. The
      Debtors made a reasonable attempt to set forth their unsecured obligations,
      although the actual amount of claims against the Debtors may vary from those
      liabilities represented on Schedule E/F, Part 2. The listed liabilities, which have
      been listed on a gross accounts payable basis, may not reflect the correct amount of
      any unsecured creditor’s allowed claims or the correct amount of all unsecured
      claims.

      Schedule E/F, Part 2, contains information regarding certain compensation-related
      claims of insiders of the Debtors, with such claims being listed as “contingent,”
      “unliquidated,” and/or “disputed.” In scheduling such claims, the Debtors make no
      representation or assertion as to the validity of such claims, and the Debtors reserve
      all rights, claims, and defenses in connection therewith.

      Schedule E/F, Part 2, contains information regarding threatened or pending
      litigation involving the Debtors. The amounts for these potential claims are listed
      as “undetermined” and are marked as contingent, unliquidated, and disputed in the
      Schedules and Statements.

      Schedule E/F, Part 2, reflects certain prepetition amounts owing to counterparties
      to executory contracts and unexpired leases. Such prepetition amounts, however,
      may be paid in connection with the assumption or assumption and assignment of
      an executory contract or unexpired lease. In addition, Schedule E/F, Part 2, does
      not include claims that may arise in connection with the rejection of any executory
      contracts and unexpired leases, if any, that may be or have been rejected.

      In the ordinary course of business, the Debtors have retained certain customer
      prepayments and advances. Given the volume of such prepayments and advances
      and their confidential nature, the Debtors have not listed such prepayments and
      advances on Schedule E/F, Part 2. A more thorough description of the Debtors’



                                       12
Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 13 of 71



      customer relationships is set forth in the Debtors’ Emergency Motion for Entry of
      Interim and Final Orders Authorizing the Debtors to (I) Honor Prepetition
      Obligations to Customers in the Ordinary Course of Business and (II) Continue,
      Renew, Replace, Implement, or Terminate Customer Programs [Docket No. 12].

      In many cases, the claims listed on Schedule E/F, Part 2, arose, accrued, or were
      incurred on various dates or on a date or dates that are unknown to the Debtors or
      are subject to dispute. Where the determination of the date on which a claim arose,
      accrued, or was incurred would be unduly burdensome and costly to the Debtors’
      estates, the Debtors have not listed a specific date or dates for such claim.

      As of the time of filing of the Schedules and Statements, the Debtors have not
      received all invoices for payables, expenses, and other liabilities that may have
      accrued prior to the Petition Date. Accordingly, the information contained in
      Schedules D and E/F may be incomplete. The Debtors reserve their rights, but
      undertakes no obligations, to amend Schedules D and E/F if, or when, the Debtors
      receive such invoices.

(h)   Schedule G – Executory Contracts and Unexpired Leases. While reasonable
      efforts have been made to ensure the accuracy of Schedule G, inadvertent errors or
      omissions may have occurred. Additionally, in certain instances, executory
      contracts and unexpired leases may be omitted due to their confidential nature, but
      can be made available to the U.S. Trustee on a confidential basis. Additionally,
      relationships between the Debtors and their customers are often governed by a
      master services agreement, under which customers also place work and purchase
      orders, which may be considered executory contracts. Disclosure of all of these
      purchase and work orders, however, is impracticable and unduly burdensome.
      Accordingly, to the extent the Debtors have determined to disclose non-confidential
      master services agreements in Schedule G, purchase and work orders placed
      thereunder may have been omitted.

      Listing a contract or agreement on Schedule G does not constitute an admission
      that such contract or agreement is an executory contract or unexpired lease or that
      such contract or agreement was in effect on the Petition Date or is valid or
      enforceable. Expired contracts and leases may have also been inadvertently
      included. The Debtors hereby reserve all of their rights to dispute the validity,
      status, or enforceability of any contracts, agreements, or leases set forth in Schedule
      G and to amend or supplement such Schedule as necessary. Certain of the leases
      and contracts listed on Schedule G may contain renewal options, guarantees of
      payment, indemnifications, options to purchase, rights of first refusal and other
      miscellaneous rights. Such rights, powers, duties and obligations are not set forth
      separately on Schedule G. In addition, the Debtors may have entered into various
      other types of agreements in the ordinary course of their business, such as
      supplemental agreements and letter agreement, which documents may not be set
      forth in Schedule G. The Debtors reserve the right to dispute the effectiveness of
      any such contract listed on Schedule G or to amend Schedule G at any time to
      remove any contract.


                                        13
     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 14 of 71



            The Debtors have reserved all rights to dispute or challenge the characterization of
            any transaction or any document or instrument related to a creditor’s claim.

            In some cases, the same supplier or provider may appear multiple times in
            Schedule G. Multiple listings, if any, reflect distinct agreements between the
            applicable Debtor and such supplier or provider.

            Omission of a contract or agreement from Schedule G does not constitute an
            admission that such omitted contract or agreement is not an executory contract or
            unexpired lease. The Debtors’ rights under the Bankruptcy Code with respect to
            any such omitted contracts or agreements are not impaired by the omission. Certain
            Debtors are guarantors and parties to guaranty agreements regarding the Debtors’
            prepetition credit facility. The guaranty obligations arising under these agreements
            are reflected on Schedules D and F only.

     (i)    Schedule H – Co-Debtors. For purposes of Schedule H, agents and trustees under
            the prepetition credit facilities and senior notes, retiree benefit plans, multi-
            employer pension plans, the Pension Benefit Guaranty Corporation and other
            counterparties that are subject to a guaranty are listed as co-Debtors on Schedule
            H. The Debtors have not listed any litigation-related co-Debtors on Schedule H.
            Instead, all such listings can be found on the Debtors’ Schedules E/F.

6.   Specific Statements Disclosures.

     (a)    Statements, Part 1, Question 2 – Non-Business Revenue. The Debtors record a
            non-material amount of certain transactions as other income in their financial
            records. Such transactions have been included in the response to Statements, Part
            1, Question 2. These transactions are not related to the sale of coal but are related
            to the sale of surplus equipment, interest income and other sundry items.

     (b)    Statements, Part 2, Question 3 – Payments and Transfers to Certain Creditors
            within 90 Days. The dates set forth in the “Dates” column relate to one of the
            following: (a) the date of a wire transfer; (b) the date of an “ACH” payment; or
            (c) the check date. Disbursements are made by Westmoreland Coal Company or
            its affiliates, and recorded to the proper entity with the liability through
            intercompany journal entries. For the purpose of this schedule, payments are
            recorded on the Debtor’s Statements, Part 2, Question 3, based on the Debtor’s bank
            account owned. In addition to the payments disclosed in response to this Question,
            the Debtors periodically replenish “petty cash” working accounts held locally by
            some entities. Disbursements from these working accounts, held by various
            Debtors, to third party payees are included in this Question but the intercompany
            replenishment transactions are not. Payments to the Debtors’ bankruptcy
            professionals, insiders, intercompany transactions, wage garnishments and
            donations are not included the payments to creditors. Payments to the
            aforementioned parties are provided as follows: bankruptcy professionals
            (Question 11), Insiders (Question 4), Intercompany (Question 4), Donations
            (Question 9) and wage garnishments (excluded).



                                             14
Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 15 of 71



(c)   Statements, Part 2, Question 4 – Payments and Transfers to Insiders. For a
      discussion of setoffs incurred by the Debtors, refer to paragraph 3(h) of these
      Global Notes. To the extent: (i) a person qualified as an “insider” in the year prior
      to the Petition Date, but later resigned their insider status or (ii) did not begin the
      year as an insider, but later became and insider, the Debtors have only listed those
      payments made while such person was defined as an insider in Statements, Part 2,
      Question 4. Business travel arrangements, including flights and hotels, for certain
      of the Debtors’ directors and officers have been paid for by Westmoreland Coal
      Company’s corporate credit card. Such payments are not listed in the response to
      Question 4 on the Statements. Payments to Terry Bachynski, a director of the
      Debtors, have been made by the non-debtor entity Prairie Mines & Royalty ULC
      for the benefit of Westmoreland Coal Company. Due to the volume, intercompany
      payments and transfers have been summarized by monthly totals.

(d)   Statements, Part 4, Question 9 – Certain Gifts & Charitable Contributions. In
      the spring of 2017, the Debtors provided hotel stays to certain accounting
      employees and their spouses as a reward. The Debtors believe that the hotel awards
      were potentially over the $1,000 threshold for Statements Part 4. The Debtors
      believe that it would be an inefficient use of resources and difficult to locate the
      awards that were in excess of such threshold. Accordingly, the Debtors have not
      included these hotel awards in the Statements, Part 4.

(e)   Statements, Part 6, Question 11 – Payments Related to Bankruptcy. The
      payments provided in Question 11 are reported at the specific Debtor who made the
      payment. Specifically, payments were made by Westmoreland Coal Company,
      Oxford Mining Company, LLC and Texas Westmoreland Coal Company. The
      Debtors believe that it would be an inefficient use of the assets of the estates to
      allocate these payments on a Debtor-by-Debtor basis.

(f)   Statements, Part 12, Questions 22-24 – Details About Environmental
      Information. The Debtors historically have operated over a substantial period of
      time in several locations across Colorado, Kentucky, Montana, New Mexico, North
      Carolina, North Dakota, Ohio, Pennsylvania, Texas, Virginia, Wyoming, and
      Alberta and Saskatchewan in Canada. At some locations, the Debtors no longer
      have any active operations and may no longer have relevant records, or the records
      may no longer be complete or reasonably accessible or reviewable. In some cases,
      statutory document retention periods have passed. Further, some individuals who
      once possessed responsive information are no longer employed by the Debtors. For
      all these reasons, it may not be possible to identify and supply the requested
      information for all of the requested information that is responsive to Statements
      Part 12, Questions 22-24. The Debtors have provided responsive information for
      matters and issues that have arisen within the last three years, including matters and
      issues that the Debtors consider to have been resolved. This timeframe is consistent
      with requirements in state and federal coal mining regulations to include
      environmental violations from the previous three-year period in Surface Mining
      Control and Reclamation Act coal mining permit applications, revisions and
      renewals. This response does not include sites or proceedings related to non-


                                        15
Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 16 of 71



      environmental laws, such as occupational safety and health laws or transportation
      laws. This response is also limited to identifying circumstances in which
      governmental agencies have alleged in writing that particular operations of the
      Debtors are in violation of environmental laws and proceedings that have resulted
      from alleged violations of environmental laws. This response also does not cover:
      (i) periodic information requests, investigations or inspections from governmental
      units concerning compliance with environmental laws; or (ii) routine reports and
      submissions concerning permitted discharges resulting from routine operations
      where such reports and submissions were made in compliance with regulatory
      requirements, such as monthly discharge monitoring reports.

(g)   Statements, Part 13, Question 26 – Books, Records, and Financial Statements.
      The Debtors provide certain parties, such as banks, auditors, potential investors,
      vendors, and financial advisors, with financial statements that may not be part of a
      public filing. The Debtors do not maintain complete lists or other records tracking
      such disclosures. Therefore, the Debtors have not provided full lists of these parties
      in their Responses to Statement, Part 13, Question 26.

(h)   Statements, Part 13, Question 30 – Payments, Distributions, or Withdrawals
      Credited or Given to Insiders. Distributions by the Debtors to their respective
      directors and officers are listed on the attachment to Question 4. Certain directors
      and executive officers of the Debtors are also directors and executive officers of
      certain Debtor and non-Debtor affiliates. To the extent payments to such
      individuals are not listed in the response to Question 4 on the Statements for such
      Debtor affiliates, they did not receive payment for their services as directors or
      executive officers of these entities. Certain of the Debtors’ directors and executive
      officers received distributions net of tax withholdings in the year preceding the
      Petition Date. The amounts listed under Question 4 reflect the gross amounts paid
      to such directors and executive officers, rather than the net amounts after deducting
      for tax withholdings.


                        *       *       *       *       *




                                       16
       Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 17 of 71


Westmoreland Resource Partners, LP

                    Southern                   Texas,
                                               Houston
          18-35702 (DRJ)                       Division




                                                                                    0.00



                                                                        357,463,317.12
                                                                  + undetermined amounts



                                                                        357,463,317.12
                                                                  + undetermined amounts




                                                                        326,878,887.87
                                                                  + undetermined amounts




                                     5a                                             0.00



                                                                        115,250,498.67
                                          5b                      + undetermined amounts




                                                                        442,129,386.54
                                                                  + undetermined amounts
            Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 18 of 71



           Westmoreland Resource Partners, LP

                                   Southern     Texas, Houston
                                                Division
                         18-35702 (DRJ)




X




                                                                                         0.00




    See Attached Rider                                                           20,195,715.66




    None                                                                                  0.00




                                                                                 20,195,715.66




X




    None                                                                                   0.00
            Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 19 of 71


           Westmoreland Resource Partners, LP                  18-35702 (DRJ)




    See Attached Rider                                                                   1,585,821.43




                                                                                         1,585,821.43




X




                                                                                                 0.00




X




    None                                                                                           0.00




    See Attached Rider                                                                             0.00
                                                                                  + undetermined amounts




    None                                                                                           0.00




                                                                                                 0.00
                                                                                + undetermined amounts
      Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 20 of 71


    Westmoreland Resource Partners, LP                    18-35702 (DRJ)




X




                                                                           0.00




X
      Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 21 of 71


    Westmoreland Resource Partners, LP                    18-35702 (DRJ)




                                                                            0.00




X




                                                                           0.00
      Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 22 of 71


    Westmoreland Resource Partners, LP                     18-35702 (DRJ)




X




                                                                            0.00
          Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 23 of 71


       Westmoreland Resource Partners, LP                      18-35702 (DRJ)




X




                                                                                                 0.00




X




None                                                                                             0.00


www.westmorelandmlp.com                       Undetermined   N/A                       Undetermined


None                                                                                             0.00


None                                                                                             0.00


None                                                                                             0.00


None                                                                                             0.00


                                                                                                 0.00
                                                                                + undetermined amounts
            Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 24 of 71



          Westmoreland Resource Partners, LP                    18-35702 (DRJ)




X




X




X




X




None                                                                                              0.00




None
                                                                                                  0.00




See Attached Rider                                                                                0.00
                                                                                 + undetermined amounts




None                                                                                              0.00




None                                                                                              0.00




None                                                                                              0.00




See Attached Rider                                                                    335,681,780.03




                                                                                      335,681,780.03
                                                                                 + undetermined amounts



X
  Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 25 of 71



Westmoreland Resource Partners, LP                                18-35702 (DRJ)




                                              20,195,715.66


                                               1,585,821.43



                                                       0.00


                                                       0.00
                                         + undetermined amounts

                                                       0.00


                                                       0.00



                                                       0.00


                                                       0.00


                                                                           0.00


                                                       0.00
                                         + undetermined amounts

                                             335,681,780.03
                                         + undetermined amounts

                                              357,463,317.12               0.00
                                     + undetermined amounts




                                                                                        357,463,317.12
                                                                                   + undetermined amounts
              Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 26 of 71


Debtor Name: Westmoreland Resource Partners, LP                                                   Case Number: 18-35702 (DRJ)

                                                  Assets - Real and Personal Property

                           Part 1, Question 3: Checking, savings, money market, or financial brokerage accounts



Name of institution (bank or brokerage                                           Last 4 digits of account         Current value of debtor's
                                            Type of account
firm)                                                                            number                           interest
CIBC - US                                  Operating                            7488                                              $4,313,264.04

CIBC - US                                  Money Market/Operating               7303                                             $15,656,124.31

MORGAN STANLEY                             Restricted                           -139                                                $226,327.31

                                                                                                      TOTAL                      $20,195,715.66




                                                                Page 1 of 1
                   Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 27 of 71


   Debtor Name: Westmoreland Resource Partners, LP                                                    Case Number: 18-35702 (DRJ)

                                                      Assets - Real and Personal Property

                 Part 2, Question 8: Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent




Description                                                      Name of holder of prepayment                  Current value of debtor's interest
Other prepaids                                                   AON Risk                                                             $259,071.43
Other prepaids                                                   BOD - BC                                                              $28,750.00
Other prepaids                                                   BOD - GT                                                              $41,250.00
Other prepaids                                                   BOD - KH                                                              $28,750.00
Other prepaids                                                   BOD - KK                                                              $28,750.00
Prepaid dues & subscriptions                                     NYSE                                                                  $16,250.00
Prepaid dues & subscriptions                                     US Bank                                                                $5,000.00
Prepaid restructuring retainer                                   Jones Day                                                            $150,000.00
Prepaid restructuring retainer                                   K&E                                                                  $748,000.00
Prepaid restructuring retainer                                   PWC                                                                  $150,000.00
Prepaid restructuring retainer                                   Schulte                                                              $100,000.00
Prepaid restructuring retainer                                   Venable                                                               $30,000.00
                                                                                                      TOTAL                          $1,585,821.43




                                                                  Page 1 of 1
                 Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 28 of 71


Debtor Name: Westmoreland Resource Partners, LP                                                        Case Number: 18-35702 (DRJ)

                                                     Assets - Real and Personal Property

  Part 4, Question 15: Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
                                                           partnership, or joint venture


                                                                                      Valuation method used for     Current value of debtor's
Name of Entity                                 % of ownership
                                                                                      current value                 interest
Oxford Mining Company, LLC                                                        100 N/A                                             Undetermined

Westmoreland Kemmerer, LLC                                                        100 N/A                                             Undetermined

                                                                                                           TOTAL                          $0.00
                                                                                                                         + undetermined amounts




                                                                    Page 1 of 1
                Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 29 of 71


Debtor Name: Westmoreland Resource Partners, LP                                                           Case Number: 18-35702 (DRJ)

                                                       Assets - Real and Personal Property

                                          Part 11, Question 73: Interests in insurance policies or annuities



                                                                                                                     Current value of debtor's
Description                                     Policy type                            Policy number
                                                                                                                     interest
ACE American Insurance Company                  Property Reinsurance                   EPRN14324008/GPRN14323                        Undetermined
                                                                                       995
ACE Property & Casualty Insurance Company Umbrella (US)                                XOO M00982556 003                             Undetermined

AIG (National Union Fire Insurance Company      Directors & Officers                   01-592-30-35                                  Undetermined
of Pittsburgh, PA)
AIG (National Union Fire Insurance Company      Directors & Officers                   01-592-34-51                                  Undetermined
of Pittsburgh, PA)
Allied World Assurance Company Ltd              Property Reinsurance                   P000665/017                                   Undetermined

American Longshore Mutual Association           Workers Compensation (USL&H)           ALMA01347-05                                  Undetermined

Ariel Re Bda Limited on behalf of Ariel         Property Reinsurance                   P133645 Sec 2                                 Undetermined
Syndicate 1910
Ariel Re Bda Limited on behalf of Ariel         Property Reinsurance                   P133645 Sec 1                                 Undetermined
Syndicate 1910
Axis (Axis Insurance Company)                   Directors & Officers                   MLN760869/01/2017                             Undetermined

Axis Insurance Company                          Crime (US)                             MAN775028/01/2018                             Undetermined

Axis Reinsurance Company                        Crime (Canada)                         CTS782151/01/2018                             Undetermined

Axis Surplus Insurance Company                  Property Reinsurance                   RAF768290-18                                  Undetermined

Barbican                                        Property Reinsurance                   042768071811                                  Undetermined

Berkley Pro (Berkley Professional Liability     Directors & Officers                   BPRO8027183                                   Undetermined

Chubb (Federal Insurance Company)               Directors & Officers                   6802-2924                                     Undetermined

Chubb Bermuda Insurance Ltd                     Property Reinsurance                   WESTMOR01182P10A/WES                          Undetermined
                                                                                       TMOR01182P10B
CNA (Continental Casualty Company)              Directors & Officers                   596515319                                     Undetermined

Federal Insurance Company                       EPL                                    7/1/18-7/1/19                                 Undetermined

Federal Insurance Company                       Fiduciary (US)                         6802-2927                                     Undetermined

Ironshore Europe Ltd                            Excess Liability (US)                  B080116993U18                                 Undetermined

Ironshore Insurance Ltd                         Property Reinsurance                   443099918A                                    Undetermined

Ironshore Specialty Insurance Company           Pollution (San Juan)                   002852102                                     Undetermined

Lloyds                                          Excess Liability (Worldwide)           B080117048U18                                 Undetermined

Lloyds of London                                General Liability (Canada)             B080127451G18                                 Undetermined

Lloyds of London                                Property Reinsurance                   B080111516U18 Sec 1                           Undetermined

Lloyds of London                                Property Reinsurance                   B080111516U18 Sec 2                           Undetermined

Lloyds of London                                Property Reinsurance                   B080117719U18                                 Undetermined

Lloyds of London                                Property Reinsurance                   B080117720U18                                 Undetermined

Lloyds of London                                Property Reinsurance                   B080117721U18                                 Undetermined




                                                                        Page 1 of 3
                Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 30 of 71


Debtor Name: Westmoreland Resource Partners, LP                                                          Case Number: 18-35702 (DRJ)

                                                        Assets - Real and Personal Property

                                         Part 11, Question 73: Interests in insurance policies or annuities



                                                                                                                    Current value of debtor's
Description                                     Policy type                           Policy number
                                                                                                                    interest
Lloyds of London                                Property Reinsurance                  B080117723U18                                 Undetermined

Lloyds of London                                Terrorism                             B080112161L18                                 Undetermined

Markel Bermuda Limited                          Property Reinsurance                  1374759-9723-PRMAN-2018                       Undetermined

National Union Fire Insurance Co of Pittsburgh Business Travel Accident               GTP0009038830-C                               Undetermined

Navigators (Navigators Insurance Company)       Directors & Officers                  CH17DOL325734IV                               Undetermined

Northbridge General Insurance Corporation       Auto (Canada)                         194956900                                     Undetermined

Oil Casualty Insurance Ltd                      Property Reinsurance                  P-100854-0718                                 Undetermined

Old Republic (Old Republic Insurance            Directors & Officers                  ORPRO 39685                                   Undetermined
Company)
Old Republic (Old Republic Insurance            Directors & Officers                  ORPRO 39686                                   Undetermined
Company)
ReliaStar Life Insurance Company                Medical Stop Loss Coverage            68743-0                                       Undetermined

Sompo Endurance (Endurance American             Directors & Officers                  DOX10005833703                                Undetermined
Insurance Company)
Sompo International dba Endurance Specialty Property Reinsurance                      BPF10009147203                                Undetermined
Insurance Ltd
Starr (Starr Indemnity and Liability Company)   Directors & Officers                  1000059175171                                 Undetermined

Steadfast Insurance Company                     Railroad                              SCO0180690-03                                 Undetermined

Travelers Property Casualty Company of          Excess Marine                         ZOX41M34546                                   Undetermined
America
Travelers Property Casualty Company of          Stevedores/Wharfingers                ZOL51M35577                                   Undetermined
America
U.S. Specialty Insurance Company                Special Contingency Risk              U718-85713                                    Undetermined

Westmoreland Risk Management Inc.               Captive General Liability             WRMGL18                                       Undetermined

Westmoreland Risk Management Inc.               Captive Property                      WRMPR17                                       Undetermined

Westmoreland Risk Management Inc.               Captive Property Reinsured            WRMPRXS17                                     Undetermined

Westmoreland Risk Management Inc.               Captive Stop Loss Medical             WRMI-SL010115                                 Undetermined

XL (XL Speciality Insurance Company)            Directors & Officers                  ELU150790-17                                  Undetermined

XL (XL Speciality Insurance Company)            Directors & Officers                  ELU151510-17                                  Undetermined

XL Europe Ltd                                   Excess Liability (Worldwide)          B080117048U18                                 Undetermined

Zurich American Insurance Company               Automobile Liability                  BAP 6541478-09                                Undetermined

Zurich American Insurance Company               Cargo                                 OC5845067 / 8842120                           Undetermined

Zurich American Insurance Company               General Liability (All states other   GLO6541479-09                                 Undetermined
                                                than Texas)
Zurich American Insurance Company               General Liability (Texas)             GLO 6541480-09                                Undetermined

Zurich American Insurance Company               Property                              MNG9819606-05                                 Undetermined




                                                                       Page 2 of 3
               Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 31 of 71


Debtor Name: Westmoreland Resource Partners, LP                                                       Case Number: 18-35702 (DRJ)

                                                   Assets - Real and Personal Property

                                      Part 11, Question 73: Interests in insurance policies or annuities



                                                                                                                   Current value of debtor's
Description                                 Policy type                            Policy number
                                                                                                                   interest
Zurich American Insurance Company           Property                               MNG9819606-05                                   Undetermined

Zurich American Insurance Company           Property Canada Front                  MNG0180837-02 / 8843281                         Undetermined

Zurich American Insurance Company of IL     Workers Compensation (CO, KY,          WC 5761215-05                                   Undetermined
                                            TX, VA, WV)
Zurich American Insurance Company of IL     Workers Compensation (NM)              WC 0222543-03                                   Undetermined

                                                                                                           TOTAL                         $0.00
                                                                                                                        + undetermined amounts




                                                                  Page 3 of 3
               Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 32 of 71


Debtor Name:         Westmoreland Resource Partners, LP                                             Case Number:      18-35702 (DRJ)

                                                   Assets - Real and Personal Property

                                     Part 11, Question 77: Other property of any kind not already listed




Description                                                                      Current value of debtor's interest

Intercompany Receivable - Oxford Mining Company, LLC                                                                     $335,566,780.03

Miscellaneous Accounts Receivable                                                                                            $115,000.00

                                                                        TOTAL                                            $335,681,780.03




                                                          Page 1 of 1
            Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 33 of 71



         Westmoreland Resource Partners, LP
                               Southern                           Texas,
                                                                  Houston
                     18-35702 (DRJ)                               Division




X




KOMATSU FINANCIAL LIMITED PARTNERSHIP         See Schedule D Disclosures
                                                                                                            Undetermined       Undetermined

                                              Describe the lien
1701 W GOLF RD                                Delaware financing statement number 20160930147 dated
STE 1- 300                                    02/16/2016.
ROLLING MEADOWS, IL 60008



                                              X

                        Undetermined
                                              X




X                                             X
                                              X
                                              X




KOMATSU FINANCIAL LIMITED PARTNERSHIP         See Schedule D Disclosures
                                                                                                            Undetermined       Undetermined

                                              Describe the lien
1701 W GOLF RD                                Delaware financing statement number 20160930253 dated
STE 1- 300                                    02/16/2016.
ROLLING MEADOWS, IL 60008


                                              X

                       Undetermined
                                              X




 X                                             X
                                               X
                                               X
     X




                                                                                                            326,878,887.87
                                                                                                      + undetermined amounts


                                                                                                                                    4
                     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 34 of 71

Debtor           Westmoreland Resource Partners, LP                                                         Case number (if known) 18-35702 (DRJ)
                Name




            Additional Page                                                                                                   Column A                 Column B
Part 1:                                                                                                                       Amount of claim          Value of collateral
                                                                                                                              Do not deduct the        that supports this
                                                                                                                              value of collateral      claim
 Copy this page only if more space is needed. Continue numbering the lines sequentially
 from the previous page.

2.3   Creditor's name                                        Describe debtor's property that is subject to a lien                   $ Undetermined          $ Undetermined
      KOMATSU FINANCIAL LIMITED PARTNERSHIP                  See Schedule D Disclosures

      Creditor's mailing address                             Describe the lien
      1701 W GOLF RD                                         Delaware financing statement number 20162761862 dated
      STE 1- 300                                             05/09/2016.
      ROLLING MEADOWS, IL 60008




      Creditor's email address, if known                     Is the creditor an insider or related party?
                                                              X No
                                                                Yes
      Date debt was incurred Undetermined
      Last 4 digits of account
      number                                                 Is anyone else liable on this claim?

                                                              X No
                                                                Yes. Fill out Schedule H: Codebtors (Official Form 206H)

      Do multiple creditors have an interest in the          As of the petition date, the claim is:
      same property?                                         Check all that apply.
         X No                                                 X Contingent
          Yes. Have you already specified the                 X Unliquidated
               relative priority?                             X Disputed

           X    No. Specify each creditor, including
                this creditor, and its relative priority.




                Yes. The relative priority of creditors is
                   specified on lines

2.4   Creditor's name                                        Describe debtor's property that is subject to a lien                   $ Undetermined          $ Undetermined
      KOMATSU FINANCIAL LIMITED PARTNERSHIP                  See Schedule D Disclosures

      Creditor's mailing address                             Describe the lien
      1701 W GOLF RD                                         Delaware financing statement number 20162761870 dated
      STE 1- 300                                             05/09/2016.
      ROLLING MEADOWS, IL 60008




      Creditor's email address, if known                     Is the creditor an insider or related party?
                                                              X No
                                                                Yes
      Date debt was incurred Undetermined
      Last 4 digits of account
      number                                                 Is anyone else liable on this claim?

                                                              X No
                                                                Yes. Fill out Schedule H: Codebtors (Official Form 206H)

      Do multiple creditors have an interest in the          As of the petition date, the claim is:
      same property?                                         Check all that apply.
         X No                                                 X Contingent
          Yes. Have you already specified the                 X Unliquidated
               relative priority?                             X Disputed

           X    No. Specify each creditor, including
                this creditor, and its relative priority.




                Yes. The relative priority of creditors is
                   specified on lines



Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        Page 2 of 4
                     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 35 of 71

Debtor           Westmoreland Resource Partners, LP                                                         Case number (if known) 18-35702 (DRJ)
                Name




             Additional Page                                                                                                  Column A                 Column B
Part 1:                                                                                                                       Amount of claim          Value of collateral
                                                                                                                              Do not deduct the        that supports this
                                                                                                                              value of collateral      claim
 Copy this page only if more space is needed. Continue numbering the lines sequentially
 from the previous page.
2.5   Creditor's name                                        Describe debtor's property that is subject to a lien                  $326,878,887.87          $ Undetermined
      US BANK NATIONAL ASSOCIATION, AS                       See Schedule D Disclosures
      COLLATERAL AGENT
                                                             Describe the lien
      Creditor's mailing address                             Guarantor to WMLP Term Loan
      LOAN AGENCY/PRITAL K PATEL
      214 NORTH TYRON STREET
      27TH FLOOR
      CHARLOTTE, NC 28202-1078

      Creditor's email address, if known                     Is the creditor an insider or related party?
                                                              X No
                                                                Yes
      Date debt was incurred Undetermined
      Last 4 digits of account
      number                                                 Is anyone else liable on this claim?

                                                                No
                                                              X Yes. Fill out Schedule H: Codebtors (Official Form 206H)

      Do multiple creditors have an interest in the          As of the petition date, the claim is:
      same property?                                         Check all that apply.
           No                                                   Contingent
         X Yes. Have you already specified the                  Unliquidated
                relative priority?                              Disputed

            X   No. Specify each creditor, including
                this creditor, and its relative priority.




                Yes. The relative priority of creditors is
                   specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        Page 3 of 4
                     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 36 of 71

Debtor         Westmoreland Resource Partners, LP                                                 Case number (if known) 18-35702 (DRJ)
              Name




Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

If no other need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                               On which line in Part 1     Last 4 digits of
         Name and address                                                                                      did you enter the           account number
                                                                                                               related creditor?           for this entity


    US BANK GLOBAL CORPORATE TRUST SERVICES
    C/O SCHULTE ROTH & ZABEL LLP                                                                                  Line 5
    DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT
    919 THIRD AVE
    NEW YORK, NY 10022


    US BANK GLOBAL CORPORATE TRUST SERVICES
    C/O SCHULTE ROTH & ZABEL LLP                                                                                  Line 5
    MARC B. FRIESS;KRISTINE G MANOUKIAN
    919 THIRD AVE
    NEW YORK, NY 10022


    US BANK GLOBAL CORPORATE TRUST SERVICES
    C/O SEWARD & KISSEL LLP                                                                                       Line 5
    GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMPIO
    ONE BATTERY PARK PLAZA
    NEW YORK, NY 10004




Official Form 206D              Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                              Page 4 of 4
     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 37 of 71



    Westmoreland Resource Partners, LP
                          Southern       Texas,
                                         Houston
    18-35702 (DRJ)                       Division




X




                                                                          8
           Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 38 of 71

         Westmoreland Resource Partners, LP                                   18-35702 (DRJ)




AMERICAN EXPRESS TRAVEL RELATED SERVICES                                                       Undetermined
COMPANY, INC.                                        X
ATTN: GENERAL COUNSEL'S OFFICE                       X
200 VESEY STREET                                     X
NEW YORK, NY 10285
                                                         Guaranty Claim

                                      Undetermined
                                                     X



                                                                                               Undetermined
CATERPILLAR FINANCIAL SERVICES CORPORATION
2120 WEST END AVENUE                                 X
NASHVILLE, TN 37203                                  X
                                                     X

                                                         Guaranty Claim

                                      Undetermined
                                                     X



CENTRAL PENSION FUND OF THE IUOE & PARTICIPATING                                               Undetermined
EMPLOYERS                                            X
C/O BOARD OF TRUSTEES OF THE CPF OF THE IUOE AND     X
PARTICIPATING EMPLOYERS                              X
4115 CHESAPEAKE STREET NW
WASHINGTON, DC 20016-4665                                Multi-Employer Pension Claim

                                      Undetermined
                                                     X


                                                                                               Undetermined
CONTINENTAL HERITAGE INSURANCE COMPANY
6140 PARKLAND BLVD                                   X
SUITE 321                                            X
MAYFIELD HIEGHTS, OH 44124

                                                         Indemnity Claim

                                      Undetermined
                                                     X


                                                                                               Undetermined
CORNERSTONE ENERGY CORPORATION
4 W. PEARL ST. STE. 200                              X
BATESVILLE, IN 47006                                 X
                                                     X
                                                         Guaranty Claim

                                      Undetermined
                                                     X



FLOYD COZORT                                                                                   Undetermined
C/O ADAMS & LIMING, LLC                              X
ATTN: SHARON CASON-ADAMS                             X
RIVERS EDGE CORPORATE CENTER                         X
1335 DUBLIN ROAD
SUITE 104D                                               Litigation Claim
COLUMBUS OH 43215
                                      Undetermined
                                                     X




                                                                                               page 2 of 8
                   Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 39 of 71

Debtor          Westmoreland Resource Partners, LP                                             Case number (if known) 18-35702 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.7       Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         MICHELIN NORTH AMERICA, INC.                                    As of the petition filing date, the claim is:
         ONE PARKWAY SOUTH                                               Check all that apply.
         GREENVILLE, SC 29615
                                                                          X
                                                                          X
                                                                          X

                                                                         Basis for the claim: Guaranty Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                          X No
         Last 4 digits of account number                                      Yes

3.8       Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         OHIO INDEMNITY COMPANY                                          As of the petition filing date, the claim is:
         C/O EVERGREEN NATIONAL INDEMNITY COMPANY                        Check all that apply.
         6140 PARKLAND BOULEVARD, SUITE 321
         MAYFIELD HEIGHTS, OH 44124                                       X
                                                                          X


                                                                         Basis for the claim: Indemnity Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                          X No
         Last 4 digits of account number                                      Yes

3.9       Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         OHIO INDEMNITY COMPANY                                          As of the petition filing date, the claim is:
         6140 PARKLAND BOULEVARD, SUITE 321                              Check all that apply.
         MAYFIELD HEIGHTS, OH 44124
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnity Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                          X No
         Last 4 digits of account number                                      Yes

3.10      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         PENSION BENEFIT GUARANTY CORPORATION                            As of the petition filing date, the claim is:
         1200 K STREET, NW                                               Check all that apply.
         WASHINGTON, DC 20005
                                                                          X
                                                                          X
                                                                          X

                                                                         Basis for the claim: Pension Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                          X No
         Last 4 digits of account number                                      Yes

3.11      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         RLI INSURANCE COMPANY                                           As of the petition filing date, the claim is:
         6140 PARKLAND BOULEVARD, SUITE 321                              Check all that apply.
         MAYFIELD HEIGHTS, OH 44124
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnity Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                          X No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 3 of 8
                   Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 40 of 71

Debtor          Westmoreland Resource Partners, LP                                             Case number (if known) 18-35702 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.12      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         RLI INSURANCE COMPANY                                           As of the petition filing date, the claim is:
         6140 PARKLAND BOULEVARD, SUITE 321                              Check all that apply.
         MAYFIELD HEIGHTS, OH 44124
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnity Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                          X No
         Last 4 digits of account number                                      Yes

3.13      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         ST. PAUL FIRE AND MARINE INSURANCE COMPANY                      As of the petition filing date, the claim is:
         ONE TOWER SQUARE                                                Check all that apply.
         BOND/5PB
         HARTFORD, CT 06183                                               X
                                                                          X


                                                                         Basis for the claim: Indemnity Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                          X No
         Last 4 digits of account number                                      Yes

3.14      Nonpriority creditor's name and mailing address                                                                                            $59.96

         TEXAS WESTMORELAND COAL COMPANY                                 As of the petition filing date, the claim is:
         9540 SOUTH MAROON CIRCLE                                        Check all that apply.
         SUITE 300
         ENGLEWOOD, CO 80112



                                                                         Basis for the claim: Intercompany Payable

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                          X No
         Last 4 digits of account number                                      Yes

3.15      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         UNITED MINE WORKERS OF AMERICA 1992 BENEFIT PLAN                As of the petition filing date, the claim is:
         2121 K ST., NW                                                  Check all that apply.
         SUITE 350
         WASHINGTON, DC 20037                                             X
                                                                          X
                                                                          X

                                                                         Basis for the claim: Retiree Benefit Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                          X No
         Last 4 digits of account number                                      Yes

3.16      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         UNITED MINE WORKERS OF AMERICA COMBINED BENEFIT FUND            As of the petition filing date, the claim is:
         2121 K ST., NW                                                  Check all that apply.
         SUITE 350
         WASHINGTON, DC 20037                                             X
                                                                          X
                                                                          X

                                                                         Basis for the claim: Retiree Benefit Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                          X No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 4 of 8
                   Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 41 of 71

Debtor          Westmoreland Resource Partners, LP                                             Case number (if known) 18-35702 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.17      Nonpriority creditor's name and mailing address                                                                                            $1,847.06

         WESTERN ENERGY COMPANY                                          As of the petition filing date, the claim is:
         9540 SOUTH MAROON CIRCLE                                        Check all that apply.
         SUITE 300
         ENGLEWOOD, CO 80112



                                                                         Basis for the claim: Intercompany Payable

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                          X No
         Last 4 digits of account number                                      Yes

3.18      Nonpriority creditor's name and mailing address                                                                                      $6,078,796.65

         WESTMORELAND COAL COMPANY                                       As of the petition filing date, the claim is:
         9540 SOUTH MAROON CIRCLE                                        Check all that apply.
         SUITE 300
         ENGLEWOOD, CO 80112



                                                                         Basis for the claim: Intercompany Payable

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                          X No
         Last 4 digits of account number                                      Yes

3.19      Nonpriority creditor's name and mailing address                                                                                    $109,169,795.00

         WESTMORELAND KEMMERER, LLC                                      As of the petition filing date, the claim is:
         9540 SOUTH MAROON CIRCLE                                        Check all that apply.
         SUITE 300
         ENGLEWOOD, CO 80112



                                                                         Basis for the claim: Intercompany Payable

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                          X No
         Last 4 digits of account number                                      Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 5 of 8
                  Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 42 of 71

Debtor          Westmoreland Resource Partners, LP                                                      Case number (if known) 18-35702 (DRJ)
               Name




 Part 3:       List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.
If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.



      Name and mailing address                                                                 On which line in Part 1 or Part 2 is             Last 4 digits of
                                                                                               the related creditor (if any) listed?            account number, if
                                                                                                                                                any

   1 PENSION BENEFIT GUARANTY CORPORATION                                                     Line 10
     ATTN: NATHANIEL RAYLE
     1200 K ST., NW, SUITE 340                                                                     Not listed. Explain
     WASHINGTON, DC 20005




   2 UNITED MINE WORKERS OF AMERICA 1992 BENEFIT PLAN                                         Line 15
     C/O MOONEY, GREEN, SAINDON, MURPHY & WELCH, PC
     ATTN: PAUL A. GREEN, JOHN R. MOONEY, & DIANA BARDES                                           Not listed. Explain
     WASHINGTON, DC 20036




   3 UNITED MINE WORKERS OF AMERICA 1992 BENEFIT PLAN                                         Line 15
     C/O MORGAN, LEWIS & BOCKIUS LLP
     ATTN: JOHN C. GOODCHILD, III & RACHEL JAFFE MAUCERI                                           Not listed. Explain
     PHILADELPHA, PA 19103




   4 UNITED MINE WORKERS OF AMERICA 1992 BENEFIT PLAN                                         Line 15
     UMWA HEALTH AND RETIREMENT FUNDS
     ATTN: BARBARA E. LOCKLIN & GLENDA FINCH                                                       Not listed. Explain
     2121 K STREET, N.W., SUITE 350
     WASHINGTON, DC 20037



   5 UNITED MINE WORKERS OF AMERICA 1992 BENEFIT PLAN                                         Line 15
     C/O MORGAN, LEWIS & BOCKIUS LLP
     ATTN: CRYSTAL R. AXELROD                                                                      Not listed. Explain
     1000 LOUISIANA STREET, SUITE 4000
     HOUSTON, TX 77002-5005



   6 UNITED MINE WORKERS OF AMERICA COMBINED BENEFIT FUND                                     Line 16
     C/O MOONEY, GREEN, SAINDON, MURPHY & WELCH, PC
     ATTN: PAUL A. GREEN, JOHN R. MOONEY, & DIANA BARDES                                           Not listed. Explain
     WASHINGTON, DC 20036




   7 UNITED MINE WORKERS OF AMERICA COMBINED BENEFIT FUND                                     Line 16
     C/O MORGAN, LEWIS & BOCKIUS LLP
     ATTN: JOHN C. GOODCHILD, III & RACHEL JAFFE MAUCERI                                           Not listed. Explain
     PHILADELPHA, PA 19103




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 8
                  Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 43 of 71

Debtor         Westmoreland Resource Partners, LP                                     Case number (if known) 18-35702 (DRJ)
              Name




Part 3:     Additional Page for Others to Be Notified About Unsecured Claims

     Name and mailing address                                                    On which line in Part 1 or Part 2 is         Last 4 digits of
                                                                                 the related creditor (if any) listed?        account number, if
                                                                                                                              any

   8 UNITED MINE WORKERS OF AMERICA COMBINED BENEFIT FUND                        Line 16
     UMWA HEALTH AND RETIREMENT FUNDS
     ATTN: BARBARA E. LOCKLIN & GLENDA FINCH                                          Not listed. Explain
     2121 K STREET, N.W., SUITE 350
     WASHINGTON, DC 20037



   9 UNITED MINE WORKERS OF AMERICA COMBINED BENEFIT FUND                        Line 16
     C/O MORGAN, LEWIS & BOCKIUS LLP
     ATTN: CRYSTAL R. AXELROD                                                         Not listed. Explain
     1000 LOUISIANA STREET, SUITE 4000
     HOUSTON, TX 77002-5005




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 7 of 8
   Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 44 of 71
Westmoreland Resource Partners, LP                    18-35702 (DRJ)




                                                                                         0.00




                                                                             115,250,498.67
                                                                       + undetermined amounts




                                                                             115,250,498.67
                                                                       + undetermined amounts




                                                                         Page 7 of 8
      Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 45 of 71



    Westmoreland Resource Partners, LP

                         Southern                                Texas, Houston
                                                                 Division
               18-35702 (DRJ)                                      11




X




                            Directors & Officers - $10M Limit - Policy        AIG (NATIONAL UNION FIRE INSURANCE COMPANY OF
                            Number: 01-592-30-35 Dated 07/01/2018             PITTSBURGH, PA)
                                                                              EXECUTIVE LIABILITY
                                                                              175 WATER STREET
                                                                              NEW YORK, NY 10038
                            Undetermined




                            Agreement for Professional Services Dated         CAPITOL NETWORK LLC
                            03/01/2018                                        PO BOX 648
                                                                              DELAWARE, OH 43015


                            Undetermined




                            Guaranty Dated 12/28/2016                         CATERPILLAR FINANCIAL SERVICES CORPORATION
                                                                              2120 WEST END AVE
                                                                              NASHVILLE, TN 37203


                            Undetermined




                            Guaranty Dated 05/16/2016                         CATERPILLAR FINANCIAL SERVICES CORPORATION
                                                                              2120 WEST END AVE.
                                                                              NASHVILLE, TN 37203


                            Undetermined




                            Blanket Indemnity Agreement Dated                 CONTINENTAL HERITAGE INSURANCE COMPANY
                            03/26/2015                                        6140 PARKLAND BLVD
                                                                              SUITE 321
                                                                              MAYFIELD HIEGHTS, OH 44124

                            Undetermined




                                                                                                                              11
                 Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 46 of 71

Debtor         Westmoreland Resource Partners, LP                                               Case number (if known) 18-35702 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                         State the name and mailing address for all other parties with whom
                                                                                the debtor has an executory contract or unexpired lease

                                                                                CORNERSTONE ENERGY CORPORATION
            State what the contract or     Guaranty Dated 02/27/2017
                                                                                4 W. PEARL ST. STE. 200
            lease is for and the nature
2.6                                                                             BATESVILLE, IN 47006
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                CROW TRIBE OF INDIANS OF THE CROW RESERVATION
            State what the contract or     Amended Coal Mining Lease Indian
                                                                                CROW AGENCY, MT 59022
            lease is for and the nature    Lands Dated 06/14/1972
2.7
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                ENTERPRISE FM TRUST
            State what the contract or     Open-End (Equity) Lease Rate Quote
                                                                                ATTN: ENTERPRISE FM CUSTOMER BILLING
            lease is for and the nature    Dated 07/19/2017
2.8                                                                             PO BOX 800089
            of the debtor’s interest
                                                                                KANSAS CITY, MO 64180


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                ENTERPRISE FM TRUST
            State what the contract or     Open-End (Equity) Lease Quote
                                                                                ATTN: ENTERPRISE FM CUSTOMER BILLING
            lease is for and the nature    Dated 02/02/2018
2.9                                                                             PO BOX 800089
            of the debtor’s interest
                                                                                KANSAS CITY, MO 64180


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                ENTERPRISE FM TRUST
            State what the contract or     Open - End (Equity) Lease Schedule
                                                                                ATTN: ENTERPRISE FM CUSTOMER BILLING
            lease is for and the nature    Dated 02/15/2018
2.10                                                                            PO BOX 800089
            of the debtor’s interest
                                                                                KANSAS CITY, MO 64180


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                ERNST & YOUNG LLP
            State what the contract or     N/A Dated 08/09/2017
                                                                                370 17TH STREET, SUITE 3300
            lease is for and the nature
2.11                                                                            DENVER, CO 80202
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                ERNST & YOUNG LLP
            State what the contract or     Agreement Dated 06/15/2018
                                                                                SUITE 3300
            lease is for and the nature
2.12                                                                            370 17TH STREET
            of the debtor’s interest
                                                                                DENVER, CO 80202


            State the term remaining       Undetermined
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     Page 2 of 11
                 Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 47 of 71

Debtor         Westmoreland Resource Partners, LP                                                    Case number (if known) 18-35702 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                              State the name and mailing address for all other parties with whom
                                                                                     the debtor has an executory contract or unexpired lease

                                                                                     EVERGREEN NATIONAL INDEMNITY COMPANY
            State what the contract or     Blanket Indemnity Agreement Dated
                                                                                     6140 PARKLAND BOULEVARD
            lease is for and the nature    03/26/2015
2.13                                                                                 SUITE 321
            of the debtor’s interest
                                                                                     MAYFIELD HEIGHTS, OH 44124


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                     EVERGREEN NATIONAL INDEMNITY COMPANY
            State what the contract or     BLANKET INDEMNITY AGREEMENT
                                                                                     ATTN: COLLATERAL UNIT
            lease is for and the nature    Dated 03/26/2015
2.14                                                                                 4800 OLD KINGSTON PIKE, SUITE 120
            of the debtor’s interest
                                                                                     KNOXVILLE, TN 37919


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                     EVERGREEN NATIONAL INDEMNITY COMPANY
            State what the contract or     Morgan Stanley Control Agreement
                                                                                     4800 OLD KINGSTON PIKE
            lease is for and the nature    Dated 03/10/2016
2.15                                                                                 SUITE 120
            of the debtor’s interest
                                                                                     KNOXVILLE, TN 37919


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                     EVERGREEN NATIONAL INDEMNITY COMPANY
            State what the contract or     Collateralized Bond Surety Program
                                                                                     ATTN COLLATERAL UNIT
            lease is for and the nature    Registered Pledge and Master
2.16                                                                                 4800 OLD KINGSTON PIKE, SUITE 120
            of the debtor’s interest       Security Agreement Dated 03/04/2016
                                                                                     KNOXVILLE, TN 37919


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                     FIRST SURETY CORPORATION
            State what the contract or     Coal Reclamation Bond Agreement
                                                                                     179 SUMMERS STREET
            lease is for and the nature    Dated 12/07/2016
2.17                                                                                 SUITE 307
            of the debtor’s interest
                                                                                     CHARLESTON, WV 25301


            State the term remaining       Undetermined
            List the contract number of
            any government contract

                                           Long Term Incentive Plan - Award
                                                                                     GERALD A. TYWONIUK
            State what the contract or
            lease is for and the nature    Agreement for Grant of Phantom Units to
2.18                                       Non-Employee Director Dated 05/17/2017
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract

                                           Amendment to Long Term Incentive Plan -
                                                                                     GERALD A. TYWONIUK
            State what the contract or
            lease is for and the nature    Award Agreement for Grant of Phantom
2.19                                       Units to Non-Employee Director Dated
            of the debtor’s interest       03/01/2018


            State the term remaining       Undetermined
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                          Page 3 of 11
                 Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 48 of 71

Debtor         Westmoreland Resource Partners, LP                                                    Case number (if known) 18-35702 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                              State the name and mailing address for all other parties with whom
                                                                                     the debtor has an executory contract or unexpired lease

                                                                                     HOULIHAN LOKEY CAPITAL INC
            State what the contract or     Engagement Letter Dated 12/31/2014
                                                                                     10250 CONSTELLATION BLVD
            lease is for and the nature
2.20                                                                                 5TH FLOOR
            of the debtor’s interest
                                                                                     LOS ANGELES, CA 90067


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                     INDEMNITY NATIONAL INSURANCE COMPANY
            State what the contract or     Blanket Indemnity Agreement Dated
                                                                                     4800 OLD KINGSTON PIKE
            lease is for and the nature    03/26/2015
2.21                                                                                 KNOXVILLE, TN 37919
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                     INDEMNITY NATIONAL INSURANCE COMPANY
            State what the contract or     BLANKET INDEMNITY AGREEMENT
                                                                                     4800 OLD KINGSTON PIKE
            lease is for and the nature    Dated 03/26/2015
2.22                                                                                 SUITE 200
            of the debtor’s interest
                                                                                     KNOXVILLE, TN 37919


            State the term remaining       Undetermined
            List the contract number of
            any government contract

                                           Long Term Incentive Plan - Award
                                                                                     KEITH D. HORTON
            State what the contract or
            lease is for and the nature    Agreement for Grant of Phantom Units to
2.23                                       Non-Employee Director Dated 05/17/2017
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract

                                           Amendment to Long Term Incentive Plan -
                                                                                     KEITH D. HORTON
            State what the contract or
            lease is for and the nature    Award Agreement for Grant of Phantom
2.24                                       Units to Non-Employee Director Dated
            of the debtor’s interest       03/01/2018


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                     KOMATSU FINANCIAL LIMITED PARNERSHIP
            State what the contract or     Advantage Lease! Master Equipment
                                                                                     1701 W. GOLF ROAD
            lease is for and the nature    Lease Dated 02/01/2016
2.25                                                                                 ROLLING MEADOWS, IL 60008
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                     KOMATSU FINANCIAL LIMITED PARNERSHIP
            State what the contract or     Advantage Lease! Schedule No. 002
                                                                                     1701 W. GOLF ROAD
            lease is for and the nature    Dated 05/05/2016
2.26                                                                                 ROLLING MEADOWS, IL 60008
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                          Page 4 of 11
                 Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 49 of 71

Debtor         Westmoreland Resource Partners, LP                                                    Case number (if known) 18-35702 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                              State the name and mailing address for all other parties with whom
                                                                                     the debtor has an executory contract or unexpired lease

                                                                                     KOMATSU FINANCIAL LIMITED PARNERSHIP
            State what the contract or     Advantage Lease! Schedule No. 003
                                                                                     1701 W. GOLF ROAD
            lease is for and the nature    Dated 05/05/2016
2.27                                                                                 ROLLING MEADOWS, IL 60008
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract

                                           Long Term Incentive Plan - Award
                                                                                     KURT D. KOST
            State what the contract or
            lease is for and the nature    Agreement for Grant of Phantom Units to
2.28                                       Non-Employee Director Dated 05/17/2017
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract

                                           Amendment to Long Term Incentive Plan -
                                                                                     KURT D. KOST
            State what the contract or
            lease is for and the nature    Award Agreement for Grant of Phantom
2.29                                       Units to Non-Employee Director Dated
            of the debtor’s interest       03/01/2018


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                     LEAF
            State what the contract or     Lease Agreement Dated 03/10/2015
                                                                                     1720 CRETE STREET
            lease is for and the nature
2.30                                                                                 MOBERLY, MO 65270
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                     MICHELIN NORTH AMERICA INC
            State what the contract or     Guaranty Dated 01/26/2016
                                                                                     ONE PARKWAY SOUTH
            lease is for and the nature
2.31                                                                                 GREENVILLE, SC 29615
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                     MICHELIN NORTH AMERICA, INC.
            State what the contract or     Guaranty Dated 01/27/2016
                                                                                     ONE PARKWAY SOUTH
            lease is for and the nature
2.32                                                                                 GREENVILLE, SC 29615
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                     MICHELIN NORTH AMERICA, INC.
            State what the contract or     Affirmation of Guaranty Dated
                                                                                     ONE PARKWAY SOUTH
            lease is for and the nature    09/19/2018
2.33                                                                                 GREENVILLE, SC 29615
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                          Page 5 of 11
                 Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 50 of 71

Debtor         Westmoreland Resource Partners, LP                                                   Case number (if known) 18-35702 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                             State the name and mailing address for all other parties with whom
                                                                                    the debtor has an executory contract or unexpired lease

                                                                                    MORGAN STANLEY SMITH BARNEY LLC
            State what the contract or     Account Application and Client
                                                                                    C/O EVERGREEN NATIONAL INDEMNITY COMPANY
            lease is for and the nature    Agreement Dated 03/04/2016
2.34                                                                                ATTN: COLLATERAL UNIT
            of the debtor’s interest
                                                                                    4800 OLD KINGSTON PIKE, SUITE 120
                                                                                    KNOXVILLE, TN 37919
            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                    MORGAN STANLEY SMITH BARNEY LLC
            State what the contract or     General Partnership or Limited
                                                                                    C/O EVERGREEN NATIONAL INDEMNITY COMPANY
            lease is for and the nature    Partnership ("LP") Certification Dated
2.35                                                                                ATTN: COLLATERAL UNIT
            of the debtor’s interest       12/21/2017
                                                                                    4800 OLD KINGSTON PIKE, SUITE 120
                                                                                    KNOXVILLE, TN 37919
            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                    MORGAN STANLEY SMITH BARNEY LLC
            State what the contract or     Morgan Stanley Control Agreement
                                                                                    185 ASYLUM STREET
            lease is for and the nature    Dated 03/10/2016
2.36                                                                                21ST FLOOR
            of the debtor’s interest
                                                                                    HARTFORD, CT 06103


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                    OHIO INDEMNITY COMPANY
            State what the contract or     BLANKET INDEMNITY AGREEMENT
                                                                                    C/O EVERGREEN NATIONAL INDEMNITY COMPANY
            lease is for and the nature    Dated 03/26/2015
2.37                                                                                6140 PARKLAND BOULEVARD, SUITE 321
            of the debtor’s interest
                                                                                    MAYFIELD HEIGHTS, OH 44124


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                    OHIO INDEMNITY COMPANY
            State what the contract or     Blanket Indemnity Agreement Dated
                                                                                    C/O EVERGREEN NATIONAL INDEMNITY COMPANY
            lease is for and the nature    03/26/2015
2.38                                                                                6140 PARKLAND BOULEVARD, SUITE 321
            of the debtor’s interest
                                                                                    MAYFIELD HEIGHTS, OH 44124


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                    OLD REPUBLIC (OLD REPUBLIC INSURANCE COMPANY)
            State what the contract or     Directors & Officers - $10M Limit -
                                                                                    8101 EAST PRENTICE AVENUE, SUITE 825
            lease is for and the nature    Policy Number: ORPRO 39686 Dated
2.39                                                                                GREENWOOD VILLAGE, CO 80111
            of the debtor’s interest       07/01/2018


            State the term remaining       Undetermined
            List the contract number of
            any government contract

                                           Addendum to Letter of Understanding to
                                                                                    PRICEWATERHOUSECOOPERS LLP
            State what the contract or
                                           Provide Partnership Tax Accounting and   2001 ROSS AVE SUITE 1800
            lease is for and the nature
2.40                                       Reporting Services Dated 04/06/2017      DALLAS, TX 75201
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                         Page 6 of 11
                 Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 51 of 71

Debtor         Westmoreland Resource Partners, LP                                               Case number (if known) 18-35702 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                         State the name and mailing address for all other parties with whom
                                                                                the debtor has an executory contract or unexpired lease

                                                                                PRICEWATERHOUSECOOPERS LLP
            State what the contract or     Engagement Letter Dated 10/21/2016
                                                                                2001 ROSS AVE SUITE 1800
            lease is for and the nature
2.41                                                                            DALLAS, TX 75201
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                PRICEWATERHOUSECOOPERS LLP
            State what the contract or     Statement Of Work
                                                                                PRICEWATERHOUSECOOPERS PLACE
            lease is for and the nature
2.42                                                                            250 HOWE STREET
            of the debtor’s interest
                                                                                SUITE 1400
                                                                                VANCOUVER, BC V6C 3S7
                                                                                CANADA
            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                PRICEWATERHOUSECOOPERS LLP
            State what the contract or     Form Of Statement Of Work #1 Dated
                                                                                PRICEWATERHOUSECOOPERS PLACE
            lease is for and the nature    06/06/2018
2.43                                                                            250 HOWE STREET
            of the debtor’s interest
                                                                                SUITE 1400
                                                                                VANCOUVER, BC V6C 3S7
                                                                                CANADA
            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                PRICEWATERHOUSECOOPERS LLP
            State what the contract or     Statement Of Work Dated 07/09/2018
                                                                                PRICEWATERHOUSECOOPERS PLACE
            lease is for and the nature
2.44                                                                            250 HOWE STREET
            of the debtor’s interest
                                                                                SUITE 1400
                                                                                VANCOUVER, BC V6C 3S7
                                                                                CANADA
            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                PRICEWATERHOUSECOOPERS LLP
            State what the contract or     Master Services Agreement Dated
                                                                                300 MADISON AVENUE
            lease is for and the nature    06/06/2018
2.45                                                                            NEW YORK, NY 10017
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                RLI INSURANCE COMPANY
            State what the contract or     Blanket Indemnity Agreement Dated
                                                                                6140 PARKLAND BOULEVARD, SUITE 321
            lease is for and the nature    03/26/2015
2.46                                                                            MAYFIELD HEIGHTS, OH 44124
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                RLI INSURANCE COMPANY
            State what the contract or     BLANKET INDEMNITY AGREEMENT
                                                                                6140 PARKLAND BOULEVARD, SUITE 321
            lease is for and the nature    Dated 03/26/2015
2.47                                                                            MAYFIELD HEIGHTS, OH 44124
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     Page 7 of 11
                 Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 52 of 71

Debtor         Westmoreland Resource Partners, LP                                                    Case number (if known) 18-35702 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                              State the name and mailing address for all other parties with whom
                                                                                     the debtor has an executory contract or unexpired lease

                                           Long Term Incentive Plan - Award
                                                                                     ROBERT T. CLUTTERBUCK
            State what the contract or
            lease is for and the nature    Agreement for Grant of Phantom Units to
2.48                                       Non-Employee Director Dated 05/17/2017
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract

                                           Amendment to Long Term Incentive Plan -
                                                                                     ROBERT T. CLUTTERBUCK
            State what the contract or
            lease is for and the nature    Award Agreement for Grant of Phantom
2.49                                       Units to Non-Employee Director Dated
            of the debtor’s interest       03/01/2018


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                     SCHULTE & ZABEL LLP
            State what the contract or     Agreement to pay Fees and Retainer
                                                                                     919 THIRD AVE
            lease is for and the nature    Dated 10/16/2017
2.50                                                                                 NEW YORK, NY 10022
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                     SCHULTE ROTH & ZABEL LLP
            State what the contract or     Agreement to pay Fees and Retainer
                                                                                     919 THIRD AVE
            lease is for and the nature    Dated 10/16/2017
2.51                                                                                 NEW YORK, NY 10022
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                     SCHULTE ROTH & ZABEL LLP
            State what the contract or     Engagement Letter Dated 12/31/2014
                                                                                     919 THIRD AVENUE
            lease is for and the nature
2.52                                                                                 NEW YORK, NY 10022
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                     SCHULTE ROTH & ZABEL LLP
            State what the contract or     Engagement Letter Dated 12/31/2014
                                                                                     919 THIRD AVENUE
            lease is for and the nature
2.53                                                                                 NEW YORK, NY 10022
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                     ST. PAUL FIRE AND MARINE INSURANCE COMPANY
            State what the contract or     General Contract of Indemnity Dated
                                                                                     ONE TOWER SQUARE
            lease is for and the nature    07/07/2016
2.54                                                                                 BOND/5PB
            of the debtor’s interest
                                                                                     HARTFORD, CT 06183


            State the term remaining       Undetermined
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                          Page 8 of 11
                 Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 53 of 71

Debtor         Westmoreland Resource Partners, LP                                                Case number (if known) 18-35702 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                          State the name and mailing address for all other parties with whom
                                                                                 the debtor has an executory contract or unexpired lease

                                                                                 TRAVELERS BOND & SPECIAL INSURANCE
            State what the contract or     General Contract of Indemnity Dated
                                                                                 ATTENTION: SENIOR VICE PRESIDENT COMMERCIAL SURETY
            lease is for and the nature    07/07/2016
2.55                                                                             ONE TOWER SQUARE
            of the debtor’s interest
                                                                                 HARDFORD, CT 06183


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                 U.S. BANK NATIONAL ASSOCIATION
            State what the contract or     Engagement Letter Dated 12/31/2014
                                                                                 5555 SAN FELIPE STREET, SUITE 1150
            lease is for and the nature
2.56                                                                             HOUSTON, TX 77056
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                 U.S. BANK NATIONAL ASSOCIATION
            State what the contract or     Engagement Letter Dated 12/31/2014
                                                                                 5555 SAN FELIPE STREET, SUITE 1150
            lease is for and the nature
2.57                                                                             HOUSTON, TX 77056
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                 UNITED MINE WORKERS OF AMERICA
            State what the contract or     Pension Plan Dated 01/01/2017
                                                                                 C/O UMWA HEALTH AND RETIREMENT FUNDS
            lease is for and the nature
2.58                                                                             4455 CONNECTICUT AVENUE, N.W.
            of the debtor’s interest
                                                                                 WASHINGTON, DC 20008


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                 WESTMORELAND RESOURCES GP, LLC
            State what the contract or     Amendment to service agreement
                                                                                 9540 SOUTH MAROON CIRCLE
            lease is for and the nature    Dated 09/01/2017
2.59                                                                             SUITE 300
            of the debtor’s interest
                                                                                 ENGLEWOOD, CO 80112


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                 WESTMORELAND RESOURCES GP, LLC
            State what the contract or     Amendment to Service Agreement
                                                                                 9540 SOUTH MAROON CIRCLE
            lease is for and the nature    Dated 11/30/2017
2.60                                                                             SUITE 300
            of the debtor’s interest
                                                                                 ENGLEWOOD, CO 80112


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                 WESTMORELAND RESOURCES GP, LLC
            State what the contract or     Amendment to Service Contract Dated
                                                                                 9540 SOUTH MAROON CIRCLE
            lease is for and the nature    12/22/2017
2.61                                                                             SUITE 300
            of the debtor’s interest
                                                                                 ENGLEWOOD, CO 80112


            State the term remaining       Undetermined
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                      Page 9 of 11
                 Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 54 of 71

Debtor         Westmoreland Resource Partners, LP                                               Case number (if known) 18-35702 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                         State the name and mailing address for all other parties with whom
                                                                                the debtor has an executory contract or unexpired lease

                                                                                WESTMORELAND RESOURCES GP, LLC
            State what the contract or     Amendment No. 3 to Services
                                                                                9540 SOUTH MAROON CIRCLE
            lease is for and the nature    Agreement Dated 01/01/2015
2.62                                                                            SUITE 300
            of the debtor’s interest
                                                                                ENGLEWOOD, CO 80112


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                WESTMORELAND RESOURCES GP, LLC
            State what the contract or     Service Agreement Dated 01/01/2015
                                                                                9540 SOUTH MAROON CIRCLE
            lease is for and the nature
2.63                                                                            SUITE 300
            of the debtor’s interest
                                                                                ENGLEWOOD, CO 80112


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                WESTMORELAND RESOURCES GP, LLC
            State what the contract or     Amendment No.1 to the Services
                                                                                9540 SOUTH MAROON CIRCLE
            lease is for and the nature    Agreement Dated 10/23/2015
2.64                                                                            SUITE 300
            of the debtor’s interest
                                                                                ENGLEWOOD, CO 80112


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                WIREROPE WORKS, INC.
            State what the contract or     Consigned Stock Agreement Dated
                                                                                100 MAYNARD ST
            lease is for and the nature    08/18/2017
2.65                                                                            WILLIAMSPORT, PA 17701
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                WORKIVA INC.
            State what the contract or     Consulting Service Order Dated
                                                                                2900 UNIVERSITY BLVD.
            lease is for and the nature    10/11/2017
2.66                                                                            AMES, IA 50010
            of the debtor’s interest


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                WORKIVA
            State what the contract or     Consulting Services Order Dated
                                                                                ATTN: WORKIVA LEGAL TEAM
            lease is for and the nature    10/11/2017
2.67                                                                            2900 UNIVERSITY BLVD
            of the debtor’s interest
                                                                                AMES, IA 50010


            State the term remaining       Undetermined
            List the contract number of
            any government contract
                                                                                WORKIVA
            State what the contract or     Consulting Services Order Dated
                                                                                ATTN: WORKIVA LEGAL TEAM
            lease is for and the nature    05/16/2017
2.68                                                                            2900 UNIVERSITY BLVD
            of the debtor’s interest
                                                                                AMES, IA 50010


            State the term remaining       Undetermined
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     Page 10 of 11
                 Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 55 of 71

Debtor         Westmoreland Resource Partners, LP                                               Case number (if known) 18-35702 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                         State the name and mailing address for all other parties with whom
                                                                                the debtor has an executory contract or unexpired lease

                                                                                XL (XL SPECIALITY INSURANCE COMPANY)
            State what the contract or     Directors & Officers - $5M Limit -
                                                                                100 CONSTITUTION PLAZA
            lease is for and the nature    Policy Number: ELU151510-17 Dated
2.69                                                                            17TH FLOOR
            of the debtor’s interest       07/01/2018
                                                                                HARTFORD, CT 06103


            State the term remaining       Undetermined
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     Page 11 of 11
           Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 56 of 71



         Westmoreland Resource Partners, LP

                                  Southern                     Texas,
                                                               Houston
                        18-35702 (DRJ)                         Division




X




Absaloka Coal, LLC             9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO   CENTRAL PENSION FUND OF
                               80112UNITED STATES                                 THE IUOE & PARTICIPATING
                                                                                  EMPLOYERS                  X




Basin Resources, Inc.          9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO   CENTRAL PENSION FUND OF
                               80112UNITED STATES                                 THE IUOE & PARTICIPATING
                                                                                  EMPLOYERS                  X




Buckingham Coal Company, 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO         CENTRAL PENSION FUND OF
LLC                      80112UNITED STATES                                       THE IUOE & PARTICIPATING
                                                                                  EMPLOYERS                  X




Dakota Westmoreland            9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO   CENTRAL PENSION FUND OF
Corporation                    80112UNITED STATES                                 THE IUOE & PARTICIPATING
                                                                                  EMPLOYERS                  X




Daron Coal Company, LLC        9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO   CENTRAL PENSION FUND OF
                               80112UNITED STATES                                 THE IUOE & PARTICIPATING
                                                                                  EMPLOYERS                  X




Harrison Resources, LLC        9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO   CENTRAL PENSION FUND OF
                               80112UNITED STATES                                 THE IUOE & PARTICIPATING
                                                                                  EMPLOYERS                  X




                                                                                                                 15
                     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 57 of 71

Debtor          Westmoreland Resource Partners, LP                                    Case number (if known) 18-35702 (DRJ)
               Name




            Additional Page if Debtor Has More Codebtors


          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                   Column 2: Creditor


           Name                         Mailing address                                          Name                          Check all schedules
                                                                                                                               that apply:

2.7    Westmoreland Resources,     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
       Inc.                        80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G

2.8    Westmoreland San Juan       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
       Holdings, Inc.              80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G

2.9    Westmoreland San Juan, LLC 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           CENTRAL PENSION FUND OF
                                  80112UNITED STATES                                         THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G

2.10   Westmoreland Savage         9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
       Corporation                 80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G

2.11   Westmoreland Texas Jewett   9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
       Coal Company                80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G

2.12   WRI Partners, Inc.          9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
                                   80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G

2.13   Westmoreland Kemmerer,      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
       LLC                         80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G

2.14   Westmoreland Mining LLC     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
                                   80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G

2.15   Westmoreland North Carolina 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
       Power, LLC                  80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G

2.16   Westmoreland Partners       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
                                   80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G

2.17   Westmoreland Power, Inc.    9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
                                   80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G


Official Form 206H                                         Schedule H: Codebtors                                              Page 2 of 15
                     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 58 of 71

Debtor         Westmoreland Resource Partners, LP                                      Case number (if known) 18-35702 (DRJ)
              Name




            Additional Page if Debtor Has More Codebtors


          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                    Column 2: Creditor


           Name                        Mailing address                                            Name                          Check all schedules
                                                                                                                                that apply:

2.18   Westmoreland Resources       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
       GP, LLC                      80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                              EMPLOYERS                            D
                                                                                                                                 X E/F
                                                                                                                                   G

2.19   Westmoreland Coal Company 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO             CENTRAL PENSION FUND OF
       Asset Corp.               80112UNITED STATES                                           THE IUOE & PARTICIPATING
                                                                                              EMPLOYERS                            D
                                                                                                                                 X E/F
                                                                                                                                   G

2.20   Westmoreland Coal Sales      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
       Company, Inc.                80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                              EMPLOYERS                            D
                                                                                                                                 X E/F
                                                                                                                                   G

2.21   Westmoreland Energy          9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
       Services New York, Inc.      80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                              EMPLOYERS                            D
                                                                                                                                 X E/F
                                                                                                                                   G

2.22   Westmoreland Energy          9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
       Services, Inc.               80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                              EMPLOYERS                            D
                                                                                                                                 X E/F
                                                                                                                                   G

2.23   Westmoreland Energy, LLC     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
                                    80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                              EMPLOYERS                            D
                                                                                                                                 X E/F
                                                                                                                                   G

2.24   Westmoreland Kemmerer Fee 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO             CENTRAL PENSION FUND OF
       Coal Holdings, LLC        80112UNITED STATES                                           THE IUOE & PARTICIPATING
                                                                                              EMPLOYERS                            D
                                                                                                                                 X E/F
                                                                                                                                   G

2.25   Texas Westmoreland Coal      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
       Company                      80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                              EMPLOYERS                            D
                                                                                                                                 X E/F
                                                                                                                                   G

2.26   WCC Land Holding             9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
       Company, Inc.                80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                              EMPLOYERS                            D
                                                                                                                                 X E/F
                                                                                                                                   G

2.27   WEI - Roanoke Valley, Inc.   9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
                                    80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                              EMPLOYERS                            D
                                                                                                                                 X E/F
                                                                                                                                   G

2.28   Western Energy Company       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          CENTRAL PENSION FUND OF
                                    80112UNITED STATES                                        THE IUOE & PARTICIPATING
                                                                                              EMPLOYERS                            D
                                                                                                                                 X E/F
                                                                                                                                   G


Official Form 206H                                         Schedule H: Codebtors                                               Page 3 of 15
                     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 59 of 71

Debtor         Westmoreland Resource Partners, LP                                     Case number (if known) 18-35702 (DRJ)
              Name




            Additional Page if Debtor Has More Codebtors


          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                   Column 2: Creditor


           Name                        Mailing address                                           Name                          Check all schedules
                                                                                                                               that apply:

2.29   Westmoreland - Roanoke     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           CENTRAL PENSION FUND OF
       Valley, LP                 80112UNITED STATES                                         THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G

2.30   Westmoreland Coal Company 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO            CENTRAL PENSION FUND OF
                                 80112UNITED STATES                                          THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G

2.31   Haystack Coal Company      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           CENTRAL PENSION FUND OF
                                  80112UNITED STATES                                         THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G

2.32   Oxford Conesville, LLC     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           CENTRAL PENSION FUND OF
                                  80112UNITED STATES                                         THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G

2.33   Oxford Mining Company -    9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           CENTRAL PENSION FUND OF
       Kentucky, LLC              80112UNITED STATES                                         THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G

2.34   Oxford Mining Company, LLC 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           CENTRAL PENSION FUND OF
                                  80112UNITED STATES                                         THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G

2.35   San Juan Coal Company      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           CENTRAL PENSION FUND OF
                                  80112UNITED STATES                                         THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G

2.36   San Juan Transportation    9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           CENTRAL PENSION FUND OF
       Company                    80112UNITED STATES                                         THE IUOE & PARTICIPATING
                                                                                             EMPLOYERS                            D
                                                                                                                                X E/F
                                                                                                                                  G

2.37   Westmoreland Resources     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           KOMATSU FINANCIAL LIMITED
       GP, LLC                    80112UNITED STATES                                         PARTNERSHIP
                                                                                                                                X D
                                                                                                                                  E/F
                                                                                                                                  G

2.38   Westmoreland Resources,    9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           KOMATSU FINANCIAL LIMITED
       Inc.                       80112UNITED STATES                                         PARTNERSHIP
                                                                                                                                X D
                                                                                                                                  E/F
                                                                                                                                  G

2.39   Absaloka Coal, LLC         9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           PENSION BENEFIT GUARANTY
                                  80112UNITED STATES                                         CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G


Official Form 206H                                         Schedule H: Codebtors                                              Page 4 of 15
                     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 60 of 71

Debtor          Westmoreland Resource Partners, LP                                    Case number (if known) 18-35702 (DRJ)
               Name




            Additional Page if Debtor Has More Codebtors


          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                   Column 2: Creditor


           Name                         Mailing address                                          Name                          Check all schedules
                                                                                                                               that apply:

2.40   Basin Resources, Inc.       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
                                   80112UNITED STATES                                        CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.41   Buckingham Coal Company,    9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
       LLC                         80112UNITED STATES                                        CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.42   Dakota Westmoreland         9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
       Corporation                 80112UNITED STATES                                        CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.43   Daron Coal Company, LLC     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
                                   80112UNITED STATES                                        CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.44   Harrison Resources, LLC     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
                                   80112UNITED STATES                                        CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.45   Westmoreland Resources,     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
       Inc.                        80112UNITED STATES                                        CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.46   Westmoreland San Juan       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
       Holdings, Inc.              80112UNITED STATES                                        CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.47   Westmoreland San Juan, LLC 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           PENSION BENEFIT GUARANTY
                                  80112UNITED STATES                                         CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.48   Westmoreland Savage         9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
       Corporation                 80112UNITED STATES                                        CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.49   Westmoreland Texas Jewett   9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
       Coal Company                80112UNITED STATES                                        CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.50   WRI Partners, Inc.          9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
                                   80112UNITED STATES                                        CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G


Official Form 206H                                         Schedule H: Codebtors                                              Page 5 of 15
                     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 61 of 71

Debtor         Westmoreland Resource Partners, LP                                     Case number (if known) 18-35702 (DRJ)
              Name




            Additional Page if Debtor Has More Codebtors


          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                   Column 2: Creditor


           Name                        Mailing address                                           Name                          Check all schedules
                                                                                                                               that apply:

2.51   Westmoreland Kemmerer,     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           PENSION BENEFIT GUARANTY
       LLC                        80112UNITED STATES                                         CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.52   Westmoreland Mining LLC    9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           PENSION BENEFIT GUARANTY
                                  80112UNITED STATES                                         CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.53   Westmoreland North Carolina 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
       Power, LLC                  80112UNITED STATES                                        CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.54   Westmoreland Partners      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           PENSION BENEFIT GUARANTY
                                  80112UNITED STATES                                         CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.55   Westmoreland Power, Inc.   9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           PENSION BENEFIT GUARANTY
                                  80112UNITED STATES                                         CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.56   Westmoreland Resources     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           PENSION BENEFIT GUARANTY
       GP, LLC                    80112UNITED STATES                                         CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.57   Westmoreland Coal Company 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO            PENSION BENEFIT GUARANTY
       Asset Corp.               80112UNITED STATES                                          CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.58   Westmoreland Coal Sales    9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           PENSION BENEFIT GUARANTY
       Company, Inc.              80112UNITED STATES                                         CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.59   Westmoreland Energy        9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           PENSION BENEFIT GUARANTY
       Services New York, Inc.    80112UNITED STATES                                         CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.60   Westmoreland Energy        9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           PENSION BENEFIT GUARANTY
       Services, Inc.             80112UNITED STATES                                         CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.61   Westmoreland Energy, LLC   9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           PENSION BENEFIT GUARANTY
                                  80112UNITED STATES                                         CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G


Official Form 206H                                         Schedule H: Codebtors                                              Page 6 of 15
                     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 62 of 71

Debtor         Westmoreland Resource Partners, LP                                      Case number (if known) 18-35702 (DRJ)
              Name




            Additional Page if Debtor Has More Codebtors


          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                    Column 2: Creditor


           Name                        Mailing address                                            Name                          Check all schedules
                                                                                                                                that apply:

2.62   Westmoreland Kemmerer Fee 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO             PENSION BENEFIT GUARANTY
       Coal Holdings, LLC        80112UNITED STATES                                           CORPORATION
                                                                                                                                   D
                                                                                                                                 X E/F
                                                                                                                                   G

2.63   Texas Westmoreland Coal      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
       Company                      80112UNITED STATES                                        CORPORATION
                                                                                                                                   D
                                                                                                                                 X E/F
                                                                                                                                   G

2.64   WCC Land Holding             9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
       Company, Inc.                80112UNITED STATES                                        CORPORATION
                                                                                                                                   D
                                                                                                                                 X E/F
                                                                                                                                   G

2.65   WEI - Roanoke Valley, Inc.   9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
                                    80112UNITED STATES                                        CORPORATION
                                                                                                                                   D
                                                                                                                                 X E/F
                                                                                                                                   G

2.66   Western Energy Company       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
                                    80112UNITED STATES                                        CORPORATION
                                                                                                                                   D
                                                                                                                                 X E/F
                                                                                                                                   G

2.67   Westmoreland - Roanoke       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
       Valley, LP                   80112UNITED STATES                                        CORPORATION
                                                                                                                                   D
                                                                                                                                 X E/F
                                                                                                                                   G

2.68   Westmoreland Coal Company 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO             PENSION BENEFIT GUARANTY
                                 80112UNITED STATES                                           CORPORATION
                                                                                                                                   D
                                                                                                                                 X E/F
                                                                                                                                   G

2.69   Haystack Coal Company        9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
                                    80112UNITED STATES                                        CORPORATION
                                                                                                                                   D
                                                                                                                                 X E/F
                                                                                                                                   G

2.70   Oxford Conesville, LLC       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
                                    80112UNITED STATES                                        CORPORATION
                                                                                                                                   D
                                                                                                                                 X E/F
                                                                                                                                   G

2.71   Oxford Mining Company -      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          PENSION BENEFIT GUARANTY
       Kentucky, LLC                80112UNITED STATES                                        CORPORATION
                                                                                                                                   D
                                                                                                                                 X E/F
                                                                                                                                   G

2.72   Oxford Mining Company, LLC 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO            PENSION BENEFIT GUARANTY
                                  80112UNITED STATES                                          CORPORATION
                                                                                                                                   D
                                                                                                                                 X E/F
                                                                                                                                   G


Official Form 206H                                         Schedule H: Codebtors                                               Page 7 of 15
                     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 63 of 71

Debtor         Westmoreland Resource Partners, LP                                     Case number (if known) 18-35702 (DRJ)
              Name




            Additional Page if Debtor Has More Codebtors


          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                   Column 2: Creditor


           Name                        Mailing address                                           Name                          Check all schedules
                                                                                                                               that apply:

2.73   San Juan Coal Company      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           PENSION BENEFIT GUARANTY
                                  80112UNITED STATES                                         CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.74   San Juan Transportation    9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           PENSION BENEFIT GUARANTY
       Company                    80112UNITED STATES                                         CORPORATION
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.75   Absaloka Coal, LLC         9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
                                  80112UNITED STATES                                         AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.76   Basin Resources, Inc.      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
                                  80112UNITED STATES                                         AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.77   Buckingham Coal Company,   9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
       LLC                        80112UNITED STATES                                         AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.78   Dakota Westmoreland        9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
       Corporation                80112UNITED STATES                                         AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.79   Daron Coal Company, LLC    9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
                                  80112UNITED STATES                                         AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.80   Harrison Resources, LLC    9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
                                  80112UNITED STATES                                         AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.81   Westmoreland Resources,    9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
       Inc.                       80112UNITED STATES                                         AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.82   Westmoreland San Juan      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
       Holdings, Inc.             80112UNITED STATES                                         AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.83   Westmoreland San Juan, LLC 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
                                  80112UNITED STATES                                         AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G


Official Form 206H                                         Schedule H: Codebtors                                              Page 8 of 15
                     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 64 of 71

Debtor          Westmoreland Resource Partners, LP                                    Case number (if known) 18-35702 (DRJ)
               Name




            Additional Page if Debtor Has More Codebtors


          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                   Column 2: Creditor


           Name                         Mailing address                                          Name                          Check all schedules
                                                                                                                               that apply:

2.84   Westmoreland Savage         9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
       Corporation                 80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.85   Westmoreland Texas Jewett   9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
       Coal Company                80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.86   WRI Partners, Inc.          9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
                                   80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.87   Westmoreland Kemmerer,      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
       LLC                         80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.88   Westmoreland Mining LLC     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
                                   80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.89   Westmoreland North Carolina 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
       Power, LLC                  80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.90   Westmoreland Partners       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
                                   80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.91   Westmoreland Power, Inc.    9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
                                   80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.92   Westmoreland Resources      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
       GP, LLC                     80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.93   Westmoreland Coal Company 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO            UNITED MINE WORKERS OF
       Asset Corp.               80112UNITED STATES                                          AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.94   Westmoreland Coal Sales     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
       Company, Inc.               80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G


Official Form 206H                                         Schedule H: Codebtors                                              Page 9 of 15
                     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 65 of 71

Debtor         Westmoreland Resource Partners, LP                                     Case number (if known) 18-35702 (DRJ)
              Name




            Additional Page if Debtor Has More Codebtors


          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                   Column 2: Creditor


           Name                        Mailing address                                           Name                          Check all schedules
                                                                                                                               that apply:

2.95   Westmoreland Energy         9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
       Services New York, Inc.     80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.96   Westmoreland Energy         9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
       Services, Inc.              80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.97   Westmoreland Energy, LLC    9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
                                   80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.98   Westmoreland Kemmerer Fee 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO            UNITED MINE WORKERS OF
       Coal Holdings, LLC        80112UNITED STATES                                          AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.99   Texas Westmoreland Coal     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
       Company                     80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.100 WCC Land Holding             9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
      Company, Inc.                80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.101 WEI - Roanoke Valley, Inc.   9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
                                   80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.102 Western Energy Company       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
                                   80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.103 Westmoreland - Roanoke       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
      Valley, LP                   80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.104 Westmoreland Coal Company 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO             UNITED MINE WORKERS OF
                                80112UNITED STATES                                           AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.105 Haystack Coal Company        9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
                                   80112UNITED STATES                                        AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G


Official Form 206H                                         Schedule H: Codebtors                                              Page 10 of 15
                     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 66 of 71

Debtor         Westmoreland Resource Partners, LP                                     Case number (if known) 18-35702 (DRJ)
              Name




           Additional Page if Debtor Has More Codebtors


          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                   Column 2: Creditor


           Name                        Mailing address                                           Name                          Check all schedules
                                                                                                                               that apply:

2.106 Oxford Conesville, LLC      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
                                  80112UNITED STATES                                         AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.107 Oxford Mining Company -     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
      Kentucky, LLC               80112UNITED STATES                                         AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.108 Oxford Mining Company, LLC 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO            UNITED MINE WORKERS OF
                                 80112UNITED STATES                                          AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.109 San Juan Coal Company       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
                                  80112UNITED STATES                                         AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.110 San Juan Transportation     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
      Company                     80112UNITED STATES                                         AMERICA 1992 BENEFIT PLAN
                                                                                                                                  D
                                                                                                                                X E/F
                                                                                                                                  G

2.111 Absaloka Coal, LLC          9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
                                  80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.112 Basin Resources, Inc.       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
                                  80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.113 Buckingham Coal Company,    9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
      LLC                         80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.114 Dakota Westmoreland         9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
      Corporation                 80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.115 Daron Coal Company, LLC     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
                                  80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.116 Harrison Resources, LLC     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
                                  80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G


Official Form 206H                                        Schedule H: Codebtors                                               Page 11 of 15
                     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 67 of 71

Debtor         Westmoreland Resource Partners, LP                                     Case number (if known) 18-35702 (DRJ)
              Name




           Additional Page if Debtor Has More Codebtors


          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                   Column 2: Creditor


           Name                        Mailing address                                           Name                          Check all schedules
                                                                                                                               that apply:

2.117 Westmoreland Resources,     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
      Inc.                        80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.118 Westmoreland San Juan       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
      Holdings, Inc.              80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.119 Westmoreland San Juan, LLC 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO            UNITED MINE WORKERS OF
                                 80112UNITED STATES                                          AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.120 Westmoreland Savage         9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
      Corporation                 80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.121 Westmoreland Texas Jewett   9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
      Coal Company                80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.122 WRI Partners, Inc.          9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
                                  80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.123 Westmoreland Kemmerer,      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
      LLC                         80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.124 Westmoreland Mining LLC     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
                                  80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.125 Westmoreland North Carolina 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
      Power, LLC                  80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.126 Westmoreland Partners       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
                                  80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.127 Westmoreland Power, Inc.    9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
                                  80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G


Official Form 206H                                        Schedule H: Codebtors                                               Page 12 of 15
                     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 68 of 71

Debtor         Westmoreland Resource Partners, LP                                     Case number (if known) 18-35702 (DRJ)
              Name




           Additional Page if Debtor Has More Codebtors


          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                   Column 2: Creditor


           Name                        Mailing address                                           Name                          Check all schedules
                                                                                                                               that apply:

2.128 Westmoreland Resources       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
      GP, LLC                      80112UNITED STATES                                        AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.129 Westmoreland Coal Company 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO             UNITED MINE WORKERS OF
      Asset Corp.               80112UNITED STATES                                           AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.130 Westmoreland Coal Sales      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
      Company, Inc.                80112UNITED STATES                                        AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.131 Westmoreland Energy          9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
      Services New York, Inc.      80112UNITED STATES                                        AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.132 Westmoreland Energy          9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
      Services, Inc.               80112UNITED STATES                                        AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.133 Westmoreland Energy, LLC     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
                                   80112UNITED STATES                                        AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.134 Westmoreland Kemmerer Fee 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO             UNITED MINE WORKERS OF
      Coal Holdings, LLC        80112UNITED STATES                                           AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.135 Texas Westmoreland Coal      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
      Company                      80112UNITED STATES                                        AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.136 WCC Land Holding             9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
      Company, Inc.                80112UNITED STATES                                        AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.137 WEI - Roanoke Valley, Inc.   9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
                                   80112UNITED STATES                                        AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.138 Western Energy Company       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO          UNITED MINE WORKERS OF
                                   80112UNITED STATES                                        AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G


Official Form 206H                                        Schedule H: Codebtors                                               Page 13 of 15
                     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 69 of 71

Debtor         Westmoreland Resource Partners, LP                                     Case number (if known) 18-35702 (DRJ)
              Name




           Additional Page if Debtor Has More Codebtors


          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                   Column 2: Creditor


           Name                        Mailing address                                           Name                          Check all schedules
                                                                                                                               that apply:

2.139 Westmoreland - Roanoke      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
      Valley, LP                  80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.140 Westmoreland Coal Company 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO             UNITED MINE WORKERS OF
                                80112UNITED STATES                                           AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.141 Haystack Coal Company       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
                                  80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.142 Oxford Conesville, LLC      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
                                  80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.143 Oxford Mining Company -     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
      Kentucky, LLC               80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.144 Oxford Mining Company, LLC 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO            UNITED MINE WORKERS OF
                                 80112UNITED STATES                                          AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.145 San Juan Coal Company       9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
                                  80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.146 San Juan Transportation     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           UNITED MINE WORKERS OF
      Company                     80112UNITED STATES                                         AMERICA COMBINED BENEFIT
                                                                                             FUND                                 D
                                                                                                                                X E/F
                                                                                                                                  G

2.147 Daron Coal Company, LLC     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           US BANK NATIONAL
                                  80112UNITED STATES                                         ASSOCIATION, AS
                                                                                             COLLATERAL AGENT                   X D
                                                                                                                                  E/F
                                                                                                                                  G

2.148 Harrison Resources, LLC     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           US BANK NATIONAL
                                  80112UNITED STATES                                         ASSOCIATION, AS
                                                                                             COLLATERAL AGENT                   X D
                                                                                                                                  E/F
                                                                                                                                  G

2.149 Oxford Conesville, LLC      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           US BANK NATIONAL
                                  80112UNITED STATES                                         ASSOCIATION, AS
                                                                                             COLLATERAL AGENT                   X D
                                                                                                                                  E/F
                                                                                                                                  G


Official Form 206H                                        Schedule H: Codebtors                                               Page 14 of 15
                     Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 70 of 71

Debtor         Westmoreland Resource Partners, LP                                     Case number (if known) 18-35702 (DRJ)
              Name




           Additional Page if Debtor Has More Codebtors


          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                   Column 2: Creditor


           Name                        Mailing address                                           Name                          Check all schedules
                                                                                                                               that apply:

2.150 Oxford Mining Company -     9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           US BANK NATIONAL
      Kentucky, LLC               80112UNITED STATES                                         ASSOCIATION, AS
                                                                                             COLLATERAL AGENT                   X D
                                                                                                                                  E/F
                                                                                                                                  G

2.151 Oxford Mining Company, LLC 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO            US BANK NATIONAL
                                 80112UNITED STATES                                          ASSOCIATION, AS
                                                                                             COLLATERAL AGENT                   X D
                                                                                                                                  E/F
                                                                                                                                  G

2.152 Westmoreland Kemmerer Fee 9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO             US BANK NATIONAL
      Coal Holdings, LLC        80112UNITED STATES                                           ASSOCIATION, AS
                                                                                             COLLATERAL AGENT                   X D
                                                                                                                                  E/F
                                                                                                                                  G

2.153 Westmoreland Kemmerer,      9540 SOUTH MAROON CIRCLE SUITE 300 ENGLEWOOD, CO           US BANK NATIONAL
      LLC                         80112UNITED STATES                                         ASSOCIATION, AS
                                                                                             COLLATERAL AGENT                   X D
                                                                                                                                  E/F
                                                                                                                                  G




Official Form 206H                                        Schedule H: Codebtors                                               Page 15 of 15
      Case 18-35672 Document 434 Filed in TXSB on 11/08/18 Page 71 of 71



    Westmoreland Resource Partners, LP

                          Southern                  Texas, Houston
                                                    Division
              18-35702 (DRJ)




X

X

X

X

X

X




            11/8/2018                    /s/ Gary A. Kohn




                                         Gary A. Kohn


                                         Authorized Signatory
